               EXHIBIT 4

                          Part 8




Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 1 of 54
Snack Factory Original Pretzel Crisps I Binny's Beverage Depot             https:llwww.binnys.comlsnack-factory-original-pretzel-crisps-588102.html




                                    o
                                    T
                                         SHOPPING: Shipr-p_

                                         Online
                                                          in....:.g_ _ _ _ _--,
                                                          CHOOSE A STORE
                                                                                        FIND A STORE            o •       -•         ••




             Search                                                                         Home I Snack Factory Original Pretzel Crisp




         Snack Factory Original Pretzel
         Crisps
         Item# 588102

                      Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 2 of 54

lof2                                                                                                                         10/24/2018, 12:49 PM
Snack Factory Original Pretzel Crisps I Binny's Beverage Depot          https:llwww.binnys.comlsnack-factory-original-pretzel-crisps-588102.html




                                    o
                                    T
                                         SHOPPING: Shipr-p_in....:.

                                         Online
                                                               g_ _ _ _ _--,
                                                       [ CHOOSE A STORE    I
                                                                                     FIND A STORE            o •       -•         ••




                      Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 3 of 54

20f2                                                                                                                      10/24/2018, 12:49 PM
Shop I Clements' Marketplace                                                    https:/Iwww.clementsmarket.com!shop ?product_ i d= 33434




                                                    (https:llwww.clementsmarket.com)




          Clements' Marketplace
          2575 East Main Rd,PO Box 268
          Portsmouth, RI 02871

          Pretzel Crisps Pretzel Crackers, Deli Style,
          Original
                                                                                                                 •             '"I'
                                                                                                    '!lJ"",!~,,:                   j!'


                $2.99          I   7 oz                                                             ... '''III~~,,,,,: ·:
                                                                                                     '1A1E_____:~
                                                                                                     " ,"i'71[[1 'iMl',[III11!1W
                                                                                                             ORIGINA L     -
          Substitution

            Best comparable                                                            v


          Description

          Thin, crunchy pretzel crackers . Rethink your pretzel! Non GMO Project verified. nongmoproject.org. Per 1 oz
          Serving (11 Crackers): 100 calories; 0 g sat fat (0% DV); 330 mg sodium (14% DV); 2 g sugars. Resealable for
          Read more


          SKU/UPC: 00049508006008

          Location : Aisle 1

          Ingredients
          Wheat Flour, Sugar, Salt, Malt Syrup.
          Nutrition
          7 servings per container
          Serving size                                                                                               ( 11 crackers)

          Amount per 11 crackers

           Calories                                                                                                      100
          % DV*

                      Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 4 of 54

lof2                                                                                                                      10/24/2018,12:50 PM
Shop I Clements' Marketpl ace                                                    https:/Iwww.clementsmarket.com!shop ?product_ i d= 33434



               0% Total Fat
                        Saturated Fat
                        Trans Fat

               0% Cholesterol
              14% Sodium 330
               8% Total Carbs 24
               4%       Dietary Fiber 1
                        Sugars 2
                          Added Sugars
                      Protein 2

               0% Vitamin A
               0% Vitamin C
               0% Calcium
               8% Iron
           * Contains : wheat. Made in a facility that processes milk and soy.




                        Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 5 of 54

20f2                                                                                                               10/24/2018,12 :50 PM
Pretzel Crisps Begging People On Twitter Not to Give It Up For Lent I Time http://time.comlI3098/brand-you-never-heard-of-is-begging-you-not-to-...




                                                                  TIME
                Brand You Never Heard of Is Begging You Not to Stop
                                    Eating It


                                                         By LAURA STAMPLER March 5, 2014



            Pretzel Crisps is really, really worried that people are going to give it up for
            Lent. So as part of a strange social media marketing move, it took to Twitter to
            randomly beg people not to forego the snack.


            A BuzzFeed editor was implored to not give it up. (He wasn't going to ... he has
            no idea what Pretzel Crisps are ... )


            As did a writer for The Tonight Show with Jimmy Fallon:


             Social media marketing can be tricky. And although this isn't the worst Twitter
            gimmick we've seen, Pretzel Crisps' random piggybacking onto a religious
            holiday (with relatively impersonal messaging) seems a little off.


            Ash Wednesday isn't typically a notable day on marketers' calendars, but in a
            social media -centric world, it's not entirely surprising for a company to try to
            tie itself to any event:


               We're giving up overpriced vintage for #Lent.. .join us and visit one of our #affordabLe
               vintage fairs this Spring http://t.co/39RLzrVpmx


                - Judy's Vintage (@JudyVintageFair) March 5, 2014




                      Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 6 of 54

1 of 1                                                                                                                       10/24/2018,12:52 PM
Snack Factory Bacon Habanero Pretzel Crisps                                      https:llthepartysource.com!snack-factory-bacon-habanero-pretze l-cri sps



                       Directions (https:llwww.google.com/maps/place                         (859) 291-4007 (tel:8592914007)
                                195+Riviera+Dr, +Believue,+KY)


              Search


           (http://thepartysource.com/a nd-more)
                                                                       (/)

            Snack Factory Bacon Habanera Pretzel Crisps
                                             7.2 oz. Bag
                                             Perfectly flavored Bacon Habanero Pretzel
                                             Crisps give you that satisfying, hearty
                                                                                                        $2.59
                                             crunch in a versatile shape that's dippable,               Quantity
                                             spreadable, and deliciously snackable.
                                             With great gourmet taste from wholesome
                                             ingredients, it's the perfect snack anytime!
                                             One bite and you'll Rethink Your Pretzel!                            Add to Cart

                                                                                                          •        +=
                                             Brand: Snack Factory
                                             (http://thepartysource.com/snack-
                                             factory-en)                                                In Store Pickup Only (?)
                                             Category: Snacks                                           (Ii n-store-picku p-i nfo)
                                             Class: Chips
                                             Type: Pretzel Chips                                        Case Discounts (?)
                                             Package Size: 7.2 oz.

                                             In Stock - Quantity (17)
                                             Aisle: 11


                                             Have a question about Snack Factory
                                             Bacon Habanero Pretzel Crisps
                                             (/contact?dept=snacks&url=http:
                                             Ilthepartysource.com/snack-factory-
                                             bacon-habanero-pretzel-crisps)




            Ii                                                         Faq/Help (/faq-help) Pickup Info (/in-store-pickup-info)
            (https:llwww.facebook.com                                  User Privacy (/privacy-policy)
            Ithepartysource/)                                          Mailing List (/the-party-source-mailing-list)
            ~
            (https:lltwitter.com
            IThePartySource)
            @
            (https:llwww.instagram .com
            Ithe_party_sou rce/)


                       Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 7 of 54

1 of2                                                                                                                             10/24/2018,12:53 PM
Snack Factory Bacon Habanero Pretzel Crisps                                        https:llthepartysource.com!snack-factory-bacon-habanero-pretze l-cri sps


            You
            om  (https:llwww.youtube.com
            Ichannel
            IUClohoNsJgoWwgviZYDiRQDQ)




            Information                    General                               Extras                                 My Account

           Hours                       Site Map                   Shop by Brand                   My Account
           (http://thepartysource.com (http://thepartysource.com (http://thepartysource.com (lindex.php?route=account
           Ihours)                     Isitemap)                  Imanufacturer)                  Ilogin)
           Privacy Policy              About Us (labout-us)       Party Planning                  Wish List
           (http://thepartysou rce.com Contact Us                 (Ii ndex. ph p?route=calcu lator(https:1Ithepa rtysou rce.corr
           Iprivacy-policy)            (http://thepartysource.com/calculator)                     Iwishlist)
           Shipping Information        Icontact)                  Case Discounts (lcase-          Mailing List (lthe-party-
           (http://thepartysource.com Employment                  discounts)                      source-mailing-list)
           Ishipping-information)      (lemployment)              Party Source News               Order History
           Product Returns and                                    (lnews)                         (https:llthepartysource.corr
           Refunds                                                                                lindex.php?route=account
           (http://thepartysource.com/order)
           Iproduct-retu rns-a nd-
           refunds)




                  t~
                                                                   ~Wp':ort          Wnnrll:ilwn

           (https:/Iwww.google.com/maps/place/95+Riviera+Dr. +Bellevue, +KY)
                                    E-Commerce Website Design + Development   I PrimaxStudio.com (http://primaxstudio.comj
                                                              The Party Source© 2005 - 2018




                       Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 8 of 54

20f2                                                                                                                                 10/24/2018,12:53 PM
The TTABlog<sup>®</sup>: Precedential No. 25: On Remand, TTAB ...          https:llthettablog.blogspot.coml201 7109/precedential-no-25-on-remand-t. ..



                                           r.. ... More                                                         Create Blog    Sign In




               The TTABlog®
               Keeping Tabs on the TTAB®
               by John L. Welch


               MONDAY, SEPTEMBER 11, 2017

               Precedential No. 25: On Remand, TTAB Again Finds
               PRETZEL CRISPS Generic For Pretzel Crackers

               In May 2015, the CAFC (opinion here) vacated the TTAB's decision (here)
               finding the term PRETZEL CRISPS to be generic for "pretzel crackers,"
               and it remanded the case to the Board for application of the correct
               legal standard, namely the two-part test set forth in its Marvin Ginn
               decision. The CAFC concluded that the Board had failed to consider                  John L. Welch
               evidence of the relevant public's understanding of the term PRETZEL
                                                                                                   Wolf Greenfield
               CRISPS as a whole, On remand, the nAB has again ruled that PRETZEL
               CRISPS is generic for pretzel crackers. Frito-Lav North America, Inc. v,
                                                                                                III Wol f Greenfield
               Princeton Vanguard, LLC , 124 USPQ2d 1184 (nAB 2017) [precedentialj
               (Opinion by Judge Lorelei Ritchie),
                                                                                                JLW Articles
                                                                                                   The Seventieth Year of
                                                                                                   Administration of the Lanham Act
                                                                                                   of 1946

                                                                                                   Decisions of the Trademark Trial
                                                                                                   and Appeal Board and the Federal
                                                                                                   Circuit on Registrability Issues:
                                                                                                   July 2015 to April 2017
                                                                                                   The Sixty-Ninth Year of
                                                                                                   Administration of the Lanham Act
                                                                                                   of 1946

                                                                                                   Not So Fast on Marathon Monday:
                                                                                                   The BAA, the nAB, and Lanham
               Frito-Lay petitioned for cancellation of Princeton Vanguard's
                                                                                                   Act Section 2(a) (with John Carl
               Supplemental Registration for the mark PRETZEL CRISPS for "pretzel
                                                                                                   Zwisler)
               crackers" [PRETZEL disclaimed], and it opposed PV's application to
                                                                                                   The Sixty-Eighth Year of
               register that same mark on the Principal Register. In February 2014, the
                                                                                                   Administration of the Lanham Act
               nAB ruled in favor of Frito-Lay, In reaching its decision, the Board gave
                                                                                                   of 1946
               controlling weight to dictionary definitions of the constituent words,
               evidence of use by the public, including use by the media and by third-             The Top Ten nAB Decisions of

                     Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 9 of 54

lof8                                                                                                                           10/24/2018,12:55 PM
The TTABlog<sup>®</sup>: Precedential No. 25 : On Remand, TTAB ...          https:llthettablog.blogspot.coml201 7109/precedential-no-25-on-remand-t. ..


               parties in the food industry, and applicant Princeton Vanguard's own use             2015
               of the term. The Board found that when "pretzel" and "crisps" are                    The Top Ten nAB Decisions of
               combined, no additional meaning results, and therefore the purported                 2014-2015
               mark PRETZEL CRISPS may be analyzed via its constituent terms, in
                                                                                                    The Sixty-Seventh Year of
               accordance with In re Gould, using "the ordinary grammatical
                                                                                                    Administration of the Lanham Act
               construction." [TTABlogged here].
                                                                                                    of 1946

               The CAFC, however, concluded that the Board had failed to consider                   The Top Ten nAB Decisions of
               evidence of the relevant public's understanding of PRETZEL CRISPS in its             2014
               entirety. [TTABlogged here]. The Board "stated in passing" that had it               Decisions of the Trademark Trial
               analyzed PRETZEL CRISPS as a phrase it would have reached the same                   and Appeal Board and the Federal
               conclusion because "the words strung together as a unified phrase also               Circuit on Registrability Issues
               create a meaning that we find to be understood by the relevant public                June 2012 to March 2014
               as generic for 'pretzel crackers.'" The court, however, found "no                    The Sixty-Sixth Year of
               evidence that the Board conducted the necessary step of comparing its                Administration of the Lanham Act
               findings with respect to the individual words to the record evidence                 of 1946
               demonstrating the public's understanding of the combined term PRETZEL
               CRISPS."                                                                             The Top Ten nAB Decisions of
                                                                                                    2012-2013
                                                                                                    2012-2013 Decisions of the
                 Regardless of whether the mark is a compound term or a phrase,                     Trademark Trial and Appeal Board
                 the applicable test is the same and the Board must consider the                    and the Federal Circuit on
                 record evidence of the public's understanding of the mark as a                     Registrability Issues
                 whole. Am. Fertility, 188 F.3d at 1348-49. Our decision in Gould
                                                                                                    The Sixty-Fifth Year of
                 merely provides additional assistance in assessing the generic ness
                                                                                                    Administration of the U.S.
                 of compound terms where it can be shown that "the public
                                                                                                    Trademark (Lanham) Act of 1946
                 understands the individual terms to be generic," and the joining of
                 those terms into one compound word provides no additional                          The Top Ten nAB Decisions of
                 meaning. Id. It is not a short-cut and does not supplant the two-                  2011-2012
                 part test set forth in Marvin Ginn.
                                                                                                    The Sixty-Fourth Year of
                                                                                                    Administration of the U.S.
                                                                                                    Trademark (Lanham) Act of 1946
               The CAFC therefore concluded that the Board applied the incorrect legal
               standard. On remand, the Board was directed to consider the evidence                 The Top Ten nAB Decisions of
               concerning the relevant public's understanding of the term PRETZEL                   2011 [Part II]
               CRISPS in its entirety. Furthermore, the Board must give "appropriate
                                                                                                    The Top Ten nAB Decisions of
               consideration to the proffered survey evidence."
                                                                                                    2011 [Part I]

               Genericness: The test for genericness has two parts: (1) what is the                 The Top Ten nAB Decisions in
               genus of the goods; and (2) does the relevant public understand the                  2010-2011
               designation at issue primarily to refer to that genus? There was no
               dispute that the category of goods here at issue is adequately defined by            The Top Ten nAB Decisions of
               PV's identification of goods: "pretzel crackers." The relevant public                2009-2010
               comprises ordinary consumers who purchase and eat pretzel crackers.
                                                                                                    Fraud and the TTAB: What Hath
               The focus, then, was on the relevant public's understanding of the term              Bose Wrought?
               PRETZEL CRISPS.
                                                                                                    nAB developments: Bose and
               The Board considered the dictionary definitions of "pretzel" and "crisp,"            beyond
               the results of LexisNexis database searches of "pretzel crisps," media               The Top Ten nAB Decisions of
               references, negative dictionary evidence, and consumer feedback.                     2009®
                                                                                                    The Top Ten nAB Decisions of
               The search results contained many references to the term "pretzel                    2008® (Part I)

                    Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 10 of 54

20f8                                                                                                                            10/24/2018,12:55 PM
The TTABlog<sup>®</sup>: Precedential No. 25 : On Remand, TTAB ...            https:llthettablog.blogspot.coml201 7109/precedential-no-25-on-remand-t. ..


               crisps" in lower case letters, while upper case letters were used for                  The Top Ten nAB Decisions of
               other terms that were "presumably considered by the authors to be                      200S® [Part II])
               brand names." On the whole, this evidence indicated "that consumers                    nAB Year in Review (200S)
               reading these articles may see Defendant as a potential source of
                                                                                                      Unfriendly Shores? Recent
               'pretzel crisps,' or 'pretzel crackers,' but would not view the applied -for
                                                                                                      Developments in U.S. Law May
               mark "PRETZEL CRISPS" as a trademark identifying the source of the
                                                                                                      Trouble Foreign Trademark
               goods" Similarly, emails and product reviews used upper case letters for               Owners (with Ann Lamport
               some words - often to indicate brands - but not for "pretzel crisps,"                  Hammitte)
                                                                                                      The Top Ten TTAB Decisions of
               The Board found several declarations submitted by Defendant to be of
                                                                                                      2007®
               limited probative value because the declarants were distributors of PV's
               products, not consumers, Moreover, although PV has used PRETZEL                        nAB 2007 Update: RuLes. Rulings.
                                                                                                      and Repercussions (with Ann
               CRISPS as a source identifier, it has also used the term "pretzel crisps" to
                                                                                                      Lamport Hammitte)
               identify the type of goods, "which has contributed to and otherwise
               reflects a generic understanding of the term."                                         Fraud for Thought: Can Fraud be
                                                                                                      Avoided bv Correcting a FaLse
               Each party submitted the results of a "Teflon" survey conducted to test                Statement Prior to Publication?
                                                                                                      (with Ann Lamport Hammitte)
               how consumers perceive the term PRETZEL CRISPS. The Board, however,
               found these surveys to be irrelevant, because the Teflon survey format                 The nAB in 2006: The Good. the
               is not appropriate for a term that is not inherently distinctive, Because              Bad. and the Ugly
               PRETZEL CRISPS is at least merely descriptive of the goods, the survey                 The Top Ten TTAB Decisions of
               results merely reflect what the CCPA referred to as "de facto secondary                2006® [Part 1 of 2]
               meaning." See Weiss NoodLe Co. 129 USPQ at 414.
                                                                                                      The Top Ten TTAB Decisions of
                                                                                                      2006® [Part 2 of 2]
               Moreover, even if the survey results were relevant, they were not
                                                                                                      The nAB and Foreign Website
               probative due to methodological flaws in the two surveys, and even if
                                                                                                      Evidence: Quo Vadis? (with Ann
               they were probative, the survey results overall supported a finding of
                                                                                                      Lamport Hammitte)
               genericness.
                                                                                                      The Top Ten TTAB Decisions of
                                                                                                      2005
               Considering all relevant evidence and arguments, the Board found that
               Frito-Lay had proven by a preponderance of the evidence that PRETZEL                   The Ten Worst TTAB Decisions of
               CRISPS is generic for "pretzel crackers. "                                             2005?

                                                                                                      The Top Ten TTAB Decisions of
               Acquired Distinctiveness: For the sake of completeness, the Board also                 2004
               considered PV's claims that the term PRETZEL CRISPS had achieved
                                                                                                      The TTAB in 2004: What Was Hot.
               acquired distinctiveness under Section 2(f). Frito-Lay established at
                                                                                                      What Was Not
               least a prima facie case that PRETZEL CRISPS is highly descriptive of
                                                                                                      2004 atthe TTAB: 12 CitabLes and
               pretzel crackers. The burden shifted to PV to present evidence to
                                                                                                      3 PrecedentiaL CAFC Decisions
               overcome Frito-Lay's showing. Since the Board found the term "PRETZEL
               CRISPS"to be generic for "pretzel crackers," it considered, for purposes               Six PotentiaL Pitfalls in Trademark
               of the alternative Section 2(f) analysis, that the term is "close to the               Prosecution
               generic ness boundary on the continuum." Consequently, PV had a "heavy                 Trade Dress and the TTAB
               burden of showing acquired distinctiveness."
                                                                                                      The Top Ten TTAB Decisions of
                                                                                                      2003
               PV pointed to its extensive sales and advertising, unsolicited media
                                                                                                      The TTAB in 2003 [Part I]
               coverage, and its survey results, but the Board found that evidence
               inadequate. A secondary meaning survey (the "Mantis survey") proffered                 The TTAB in 2003 [Part II]
               by PV concluded that 3S.7%of participants associated the term                          Dilution at the TTAB
               "PRETZEL CRISPS" with "only one company." While the parties
                                                                                                      TTAB Practice and the Madrid
               disagreed as to whether that fraction is sufficient to establish secondary
                                                                                                      RuLe Changes (with Ann Lamport
               meaning., the Board observed that "it has been stated that numbers in                  Hammitte)
               this range are 'marginal. '"
                    Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 11 of 54

3 of8                                                                                                                              10/24/2018,12:55 PM
The TTABlog<sup>®</sup>: Precedential No. 25: On Remand, TTAB ...                    https:llthettablog.blogspot.coml201 7109/precedential-no-25-on-remand-t. ..


                                                                                                             The Top Ten Losing TTAB
                                                                                                             Arguments
                   While this evidence regarding sales and advertising is impressive, it
                   is significantly undercut by the evidence discussed previously that                    TTABlog Archives
                   the relevant public and many survey respondents, including more
                   than half the respondents to the Mantis survey, perceive the term                         October 2018
                    "pretzel crisps" as referring to a product that may derive from                          September 2018
                    multiple sources. Ultimately, the question is not the extent of                          August 2018
                   advertising and promotion, but the success of it in establishing
                                                                                                             July 2018
                    brand recognition.
                                                                                                             June 2018

                                                                                                             May 2018
                 The Board found that PV,s evidence of acquired distinctiveness was
                                                                                                             April 2018
                 insufficient to establish acquired distinctiveness under Section 2(f).
                                                                                                             March 2018
                 Conclusion; The Board granted the petition for cancellation of PV's                         February 2018
                 Supplemental Registration No, for PRETZEL CRISPS, and it sustained the
                                                                                                             January 2018
                 opposition to registration. The Board also found, assuming arguendo
                 that PRETZEL CRISPS is not generic, that the requirements for                               December 2017
                 registration under Section 2(f) were not satisfied.                                         November 2017
                                                                                                             October 2017
                 Read comments and post your comment here.
                                                                                                             September 2017

                 TTABlog comment: Compare the recent decision by the U.S. District                           August 2017
                 Court for the Eastern District of Virginia, in which the court found                        July 2017
                 persuasive a Teflon-type survey in ruling that BOOKING. COM is not
                                                                                                             June 2017
                 generic for travel agency and hotel reservations services. [TTABlogged
                 here]. Instead, the court deemed the term to be merely descriptive of                       May 2017
                 the services, and then found that plaintiff had demonstrated secondary                      April 2017
                 meaning as to hotel reservation services, but not as to travel agency
                                                                                                             March 2017
                 services. If you were PV, would you seek review of the PRETZEL CRISPS
                                                                                                             February 2017
                 decision via Section 1071 (b) in a district court? or via 1071 (a) at the
                 CAFC? PS: PV has filed a civil action for review of the Board's decision, in                January 2017
                 the Western District of North Carolina.                                                     December 2016

                                                                                                             November 2016
                 Text Copyright John L. Welch 2017.
                                                                                                             October 2016
                 posted by John L. Welch    @   9/1112017
                                                                 ..............
                                                                                  ocomments          "'
                                                                                                             September 2016



          ,..~~?.~~:~~~:......................J
                                                                                                             August 2016
                                                                                                             July 2016

                  Post a Comment                                                                             June 2016


             «    Home

                                                - - - _I                                                     May 2016

                                                                                                             April 2016

                                                                                                             March 2016
                                                                                                             February 2016

                                                                                                             January 2016

                                                                                                             December 2015
                                                                                                             November 2015

                                                                                                             October 2015

                       Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 12 of 54

4 of8                                                                                                                                    10/24/2018,12:55 PM
The TTABlog<sup>®</sup>: Precedential No. 25: On Remand, TTAB ...   https:llthettablog.blogspot.coml201 7109/precedential-no-25-on-remand-t. ..


            September 2015

            August 2015

            July 2015

            June 2015

            May 2015

            April 2015

            March 2015

             February 2015

            January 2015

             December 2014

             November 2014

            October 2014

            September 2014

            August 2014

            July 2014

            June 2014

            May 2014

            April 2014

            March 2014

             February 2014

            January 2014

             December 2013

             November 2013

            October 2013

            September 2013

            August 2013

            July 2013

            June 2013

            May 2013

            April 2013

            March 2013

             February 2013

            January 2013

             December 2012

             November 2012

            October 2012

            September 2012

            August 2012

            July 2012

            June 2012


                    Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 13 of 54

50f8                                                                                                                    10/24/2018,12:55 PM
The TTABlog<sup>®</sup>: Precedential No. 25: On Remand, TTAB ...   https:llthettablog.blogspot.coml201 7109/precedential-no-25-on-remand-t. ..


            May 2012

            April 2012

            March 2012

             February 2012

            January 2012

             December 2011

             November 2011

            October 2011

            September 2011

            August 2011

            July 2011

            June 2011

            May 2011

            April 2011

            March 2011

             February 2011

            January 2011

             December 2010

             November 2010

            October 2010

            September 2010

            August 2010

            July 2010

            June 2010

            May 2010

            April 2010

            March 2010

             February 2010

            January 2010

             December 2009

             November 2009

            October 2009

            September 2009

            August 2009

            July 2009

            June 2009

            May 2009

            April 2009

            March 2009

             February 2009


                    Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 14 of 54

60f8                                                                                                                    10/24/2018,12:55 PM
The TTABlog<sup>®</sup>: Precedential No. 25: On Remand, TTAB ...   https:llthettablog.blogspot.coml201 7109/precedential-no-25-on-remand-t. ..


            January 2009

             December 2008

             November 2008

            October 2008

            September 2008

            August 2008

            July 2008

            June 2008

            May 2008

            April 2008

            March 2008

             Februarv 2008

            January 2008

             December 2007

             November 2007

            October 2007

            September 2007

            August 2007

            July 2007

            June 2007

            May 2007

            April 2007

            March 2007

             Februarv 2007

            January 2007

             December 2006

             November 2006

            October 2006

            September 2006

            August 2006

            July 2006

            June 2006

            May 2006

            April 2006

            March 2006

             Februarv 2006

            January 2006

             December 2005

             November 2005

            October 2005


                    Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 15 of 54

70f8                                                                                                                    10/24/2018,12:55 PM
The TTABlog<sup>®</sup>: Precedential No. 25: On Remand, TTAB ...   https:llthettablog.blogspot.coml201 7109/precedential-no-25-on-remand-t. ..


            September 2005

            August 2005

            July 2005

            June 2005

            May 2005

            April 2005

            March 2005

             February 2005

            January 2005

             December 2004

             November 2004




                    f-i·i"ijMiij:ii-i24-iMMm44
                        ~creative
                        'C/commons

                    10    MV"YA.:I-IOOl I




                    Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 16 of 54

80f8                                                                                                                    10/24/2018,12:55 PM
City Market - Snack Factory Original Pretzel Crisps                 https:llwww.citymarket.comlp/snack-factory-original-pretzel-crisps/OOO ...



           City Market       Delivery




          MENU




              What are you looking for today?                                                                        ~ $0.00



              Home > Snack Factory Original Pretzel Crisps




                                                                  Snack Factory Original
                                                                  Pretzel Crisps
                                                                  7.2oz UPC: 0004950800600

                                                                  Select a store to view price




                                                             Gift Cards



                                                               Lists



                                                             Weekly Ad



                                                        Digital Coupons



                      Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 17 of 54

lof2                                                                                                                   10/24/2018,12:56 PM
City Market - Snack Factory Original Pretzel Crisps       https:llwww.citymarket.comlp/snack-factory-original-pretzel-crisps/OOO ...




                      Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 18 of 54

20f2                                                                                                         10/24/2018,12:56 PM
Pretzel Crisps Double Facebook Likes In 36 Hours - Adweek                https:1Iwww. adweek.comld igital/pretze I-crisps-doub le-face boo k -I ikes-in ...


        NjW!jJttps:IIQlENiIi&lt.com/WSQINARS ..             CONNECT ..        ADWEEK JOBS(~:lIjobs.adweek.cOm) ..

   ~htf~www.adweek.com/)

   ~~;l):
     Pretzel Crisps    POPULAR NOW

     Double Facebook                                                                        Spotify and Warner Bros.
                       1                                                                    Created a Spot With 3D Sound to
     Likes In 36 Hours                                                                      Promote A Star Is Born
                                                                                            (https:/Iwww.adweek.com
                                                                                            Ibrand-marketing/spotify-and-
     Here's how Pretzel Crisps                                                              wa rner -bros-created-a-spot-
     doubled its fan base in a day-                                                         with-3d-sound-to-promote-
                                                                                            a-star-is-born/)
     and-a-half.
                                                                                            Omnicom Picks Up Mercedes-
     By Julie D. Andrews (https:llwww.adweek.com
    Icontributor/Julie-D-Andrews/)
      I April 11, 2011
                                                                                   2        Benz's $950 MiLlion GLobaL
                                                                                            Media Business
                                                                                            (https:/Iwww.adweek.com
    C/files/20n/04/pretzelcrispslike.png)Most                                               lagencies/omnicom-picks-up-
    people like to save a buck or two when they can.                                        mercedes-benzs-950-miLLion-
                                                                                            gLobaL -media-business/)
    The trick for marketers, as Pretzel Crisps
    discovered, is knowing where the customers are
                                                                                            This HiLarious Ad Busts the Idea
    and how to attract them.
                                                                                   3        That Life Was Better Without
                                                                                            Smartphones
    It turns out there were quite a few fans of Pretzel                                     (https:/Iwww.adweek.com
    Crisps clicking around Facebook - and rewarding                                         Icreativity/this-hiLarious-ad-
                                                                                            busts-the-idea-that -life-was-
    those customers with a money-saving opportunity
                                                                                            better -without -smartphones/)
    was exactly the type of back-to-basics campaign
    that motivated fans to join the community.
                                                              Brands ShouLd Take a Stand on

    The objective of the campaign was to drive fan
                                                                                   4
                                                              SocietaL Issues But Avoid
                                                              'Goodwashing.' Study Says
    growth on the Pretzel Crisps Facebook page by             (https:/Iwww.adweek.com
    increasing the number of likes bestowed upon the          Ibrand-marketing/brands-
                                                              shouLd-take-a-stand-on-
    brand. The strategy? Reward fans of the brand
                                                              societaL -issues-but-avoid-
    with deals when they join the community.                  good wash ing-study-saysD
                Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 19 of 54

l of2                                                                                                                             10/24/20 18,12 :57 PM
Pretzel Crisps Double Facebook Likes In 36 Hours - Adweek            https :1Iwww.adweek.comld igi tal/pretze I-crisps-doub le-face boo k -I ikes-in ...


       NjW!jJttps:IIQlENiIi&lt.com/WSQINARS ..

   ~htf~www.adweek.coml)
   (https:lIsubscribe.adweek.com                            (https:/Iwww.adweek.coml)
   /ADWI?f=offer&s=IA1805AWOl)      1
         About(Jabol.8Ubscriptions(Jsubscr"ards(Jevents- Publications(J)
                                        footer) l     and-   Adweek Network
                         Subscription Options Honors awards)  (lbLognetwork)
                                           (lsubscribe-footer)             l                                       RSS (lrss)
                                               DigitaL App           Events                                       Backissues
                                                                                                                 (lsu bscri be-
                                                                                                                 backissues)
                                                                                                               Reprints ( E-Prints
                  ~~~~~JnliQ~~~~~~~~~~~~~~~~~UQilln~~~~~r~int~


                                                                           (lwebinars)
                                                                           On-Demand
                                                                             Webinars
                                                                           (lwebinars)
                                           Customer Service            Trophies ( Awards (
                                          (lcustomer-service)                  SeaLs
                                                                      (http://shop.adweek.com
                                                                           (collections
                                                                       (adweek-trophies-
                                                                              awards)




                     Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 20 of 54

20f2                                                                                                                           10/24/2018,12:57 PM
Snyder's-Lance, Inc.                                                                                                                                                                                          http://snyderslance.com/


                                                                                                                         About Us   Produtlfeedback    Jobs   Inv!:StorRelalions   Contact   Online Slott




                                                         Snyder's
                                                         Lance
                                                            ""-                ~
                                                                                                                                                      QUALIlY ENVIRONMENT BRANOS PEOPLE




           <                                                                                                                                                                                                            )




                                                                                                            "




                                                                                                                                                                      ATEJYlY-                              KEifIE..
                                                                                                                                                                                                             CHIPS



                                                                                                                More Facebook Posts >
                Monday, Malch 26, 2018

                Campbell Completes Acquisition of Snyders·lance       ""'m."

                ~~Mr'~-ra~~t Inc. Receives Shareholder Approval for Proposed Acquisition by Campbell Soup
                Company
                   readmor!


                Wednesday, February 28,2018

                Snyder's-lance, Inc. Reports Fourth Quarter and Full-Year 2017 Results   ,,,dm.,,
               More Corporate News >




                                         Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 21 of 54

1 of2                                                                                                                                                                                                           10/24/2018,12:58 PM
Snyder's-Lance, Inc.                                                                                                                                             http://snyderslance.com/


                                Kenll: ClupsUK   (Q c"""t&M 2011 Snyder'~-Lance. lnc.


                                                                                        >FAQ                     ) Current Employees             > Contact Us

                                                                                        > Hews Releases          > Independent Business OWners   > Newsroom

                                                                                        ) Terms of Use           > ConvenienceSlores             > Social Feed

                                                                                        > Privacy                > Supplier RelatioRS            > lob Search

                                                                                        >CodcofConducl

                                                                                        ) Code of ColllluctFAQ




                       Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 22 of 54

20f2                                                                                                                                                               10/24/2018,12:58 PM
       a   http~/www,youtube.tom/watth?v=yKfKAh_nWQ                               p   ~   ..   e   D Snyders Of Hanover Prmel... X

       View   FIVorit6   Tools   Help

      ch YouTubevldeos with Chrome      ~




      a VouTube                   Search




                                             Snyders Of Hanover Pretzel Crisps Honey Mustard&Onion Review
                                                      Survival Collectors

                                                      I!:IIII!II      521
                                                                                                                                      2 views
                                             +   Add to   ~ Share      ••• MoIe
                                                                                                                                     .' 0'1 0




Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 23 of 54
Pretzel Crisps® (@pretze1crisps) • Instagram photos and videos                                              https:llwww.instagram.com/pretzelcrisps!?hl=en




                                                                                  Search                                             Sign Up




                                                       pretzelcrisps
                                                       1,812 posts                     42.4k followers           6,196 following

                                                       Pretzel Crisps®
                                                       Was making a pretzel from the best parts of the pretzel crazy
                                                       or genius? Both. Crazy genius. Because we're snack geniuses.
                                                       Check out our RECIPES
                                                       linkinprofile.com/pretzelcrisps




                     Fall Snacks            Snack Bites                       Desserts              Deli Bites




                                                                 POSTS                     TAGGED




                                                        t.1. •   sunterramarket




                      Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 24 of 54

lof2                                                                                                                                 10/24/2018,1:01 PM
Pretzel Crisps® (@pretze1crisps) • Instagram photos and videos            https:llwww.instagram.com/pretzelcrisps!?hl=en




                                                                 Search                            Sign Up




                      Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 25 of 54

20f2                                                                                               10/24/2018,1:01 PM
Defending Your Brand: How Smart Companies Use Defensive Strategy ...                      https://books.google.com/books/about/Defending_Your_ Brand.html ?id= ...




                                                                                                                 LI
             Books                              View sample           Add to my library           Write review                            (I     ..,



                 GET PRINT BOOK                               Defending Your Brand:                                 How Smart Companies
                                                              Use Defensive Strategy to Deal with Competitive Attacks
             No eBook available
                                                                                              Tim Calkins
             Macmillan                                                        Dr G             Macmillan, Oct 16, 2012 - Business & Economics -
             Amazon.com                                                                        304 pages
                                                                      YOUR
             Barnes&Noble.com
                                                                     BRAND
             Books-A-Million                                                                  o Reviews
             IndieBound

             Find in a library                                                                The EMM Marketing Book of the
             All sellers»                                       K_Ino,C....... U.-..~     _   Year, 2013
                                                                   IC>IJwiJ"I!tdi~An. .




                                                                                              Anyone with a successful business can
                                                                                               More»


             00          D                                                                                               Search inside

             Get Textbooks on Google Play                                                      Preview this book»
             Rent and save from the world's largest
             eBookstore . Read , highlight, and take notes,
             across web, tablet, and phone.

             Go to Google Play Now»                           What people are saying - Write a review
                                                              DEFENDING YOUR BRAND: How Smart Companies Use Defensive
                                                              Strategy to Deal with Competitive Attacks
             ~   My library
                                                              User Review - Kirkus
             ~   My History                                   A handbook on the application of defensive strategies to business
                                                              operations.Calkins (Marketing/Northwestern Univ.; Breakthrough Marketing
                 Books on Google Play
                                                              Plans, 2008, etc.) thinks there is nothing more important for ... Read full review




                                                              Related books

                                                                       D · F · DI G
                                                                             YOUR
                                                                            BRA- D




                       Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 26 of 54

1 of 1                                                                                                                                       10/24/201 8, 1:03 PM
About Campbell's - Who We Are                                              http ://careers.campbellsoupcompany.comlwho- we-arel




                                             Campbell Soup Company website>             Global Careers
                                                                                         SELECT A LOCATION




                     Share




                     Who                                                                        Job
                                                                                                Search
                     WeAre                                                                      >

                                                                Campbell Story                   KEYWO


                                                                                                 CATEG


                                                                                                 LOCAn



                                                                                                     SUBMIT
                                                                Campbell
                                                                (NYSE:CPB) is
                                                                driven and inspired
                                                                by our Purpose,
                                                                "Real food that
                                                                matters for life's              Featured
                                                                                                Jobs >
                                                                moments." We
                                                                make a range of
                                                                                                Line 6
                                                                high-quality soups
                                                                                                Afternoon
                                                                and simple meals,
                                                                                                Shift
                                                                beverages, snacks
                                                                                                SSR
                                                                and packaged
                                                                                                Machine
                                                                fresh foods . For
                                                                                                Operator
                                                                generations,
                                                                                                Senior
                                                                people have
                                                                                                Financial
                                                                trusted Campbell to
                                                                                                Analyst,
                                                                provide authentic,
                                                                                                US
                                                                flavorful and readily
                                                                                                Sales
                                                                available foods and
                                                                                                Associate
                                                                beverages that
                                                                                                Marketing
                    Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 27 of 54

1 of 10                                                                                                       10/24/2018, 1:07 PM
About Campbell's - Who We Are                                           http://careers.campbellsoupcompany.comlwho- we-arel



                                                             connect them to              Manager,
                                                             each other, to               Innovation
                                                             warm memories                Senior
                                                             and to what's                Associate
                                                             important today.             Marketing
                                                             Led by our                   Manager.
                                                             iconic Campbell's bran!      Meals
                                                             our portfolio                ~
                                                             includes Pepperidge          Beverage
                                                             Farm, Bolthouse              Category
                                                             Farms, Arnott's,             Lead
                                                             VB, Swanson,                 Ahold
                                                             Pace, Prego, Plum,
                                                             Royal Dansk,
                                                             Kjeldsens, Garden            Campbell's
                                                             Fresh                        Real
                                                             Gourmet, Pacific             Food
                                                             Foods, Snyder's              Philosophy
                                                             of Hanover, Lance,
                                                             Kettle Brand,
                                                             KETTLE
                                                             Chips, Cape                  Workplace
                                                             Cod, Snack                   by
                                                             Factory Pretzel              Facebook
                                                             Crisps, Pop Secret,          at
                                                             Emerald, Late                Campbell
                                                             July and other
                                                             brand names.

                                                             Founded in 1869,
                                                                                          Giving
                                                             Campbell has a
                                                                                          That
                                                             heritage of giving
                                                                                          Matters
                                                             back and acting as
                                                             a good steward of
                                                             the planet's natural
                                                             resources. The
                                                             company is a
                                                             member of the
                                                             Standard and
                                                             Poor's 500 and the
                                                             Dow Jones
                                                             Sustainability
                                                             Indexes. For more
                                                             information,
                                                             visit www.campbelisoul
                                                             com or follow

                    Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 28 of 54

2 of 10                                                                                                10/24/2018, 1:07 PM
About Campbell's - Who We Are                                             http ://careers.campbellsoupcompany.comlwho- we-arel



                                                             company news on
                                                             Twitter
                                                             via @CampbeliSoupCc
                                                             To learn more
                                                             about how we
                                                             make our food and
                                                             the choices behind
                                                             the ingredients we
                                                             use,
                                                             visit www.whatsinmyfo(



                                                             Responsibility




                                                             At Campbell, our
                                                             Purpose -        Real
                                                             food that matters
                                                             for life's moments
                                                             -has
                                                             fundamentally
                                                             altered how we
                                                             think, talk and act
                                                             about our food,
                                                             from farm to table:
                                                             from how our food
                                                             is grown and the
                                                             ingredients we
                                                             select, to how we
                                                             prepare our foods
                                                             and the types of
                                                             brands in our
                                                             portfolio.

                                                             For nearly 150
                                                             years, Campbell
                                                             has made real food
                                                             and real
                                                             experiences that
                                                             connect our
                    Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 29 of 54

3 of 10                                                                                                  10/24/2018, 1:07 PM
About Campbell's - Who We Are                                              http ://careers.campbellsoupcompany.comlwho- we-arel



                                                             consumers to each
                                                             other and to the
                                                             world around them.
                                                             People trust us to
                                                             provide foods and
                                                             drinks that are
                                                             good, honest,
                                                             authentic and
                                                             flavorful -    made
                                                             from ingredients
                                                             that are grown,
                                                             prepared and
                                                             cooked or baked
                                                             with care.

                                                             And, now more
                                                             than ever,
                                                             consumers expect
                                                             brands to be
                                                             socially and
                                                             environmentally respor
                                                             serve a purpose in
                                                             their lives, reflect
                                                             their values and
                                                             beliefs, and make a
                                                             difference in the
                                                             world. Moreover,
                                                             they want
                                                             companies like
                                                             ours to be
                                                             authentic and
                                                             open, particularly
                                                             about how and
                                                             where their food is
                                                             made, why certain
                                                             ingredients are
                                                             used and how
                                                             those ingredients
                                                             are produced and
                                                             sourced.

                                                             We welcome this
                                                             era of transparency
                                                             as a new
                                                             opportunity to
                                                             connect with


                    Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 30 of 54

4 of 10                                                                                                   10/24/2018, 1:07 PM
About Campbell's - Who We Are                                             http ://careers.campbellsoupcompany.comlwho- we-arel



                                                             consumers. We
                                                             know the people
                                                             who buy our foods
                                                             hold us to a higher
                                                             standard, and we
                                                             welcome that
                                                             accountability.
                                                             That's our
                                                             character as a
                                                             company.



                                                             Campbell Culture




                                                             What Do
                                                             We Value?
                                                             Since 2014, we've
                                                             been on a journey
                                                             to become a
                                                             Pu rpose-d riven
                                                             organization. It
                                                             started by defining
                                                             our Purpose, Real
                                                             food that matters
                                                             for life's moments,
                                                             which helped us
                                                             capture who we
                                                             are, what we
                                                             believe, and the
                                                             company we want
                                                             to be.

                                                             Our Purpose
                                                             serves as our guide
                                                             through the seismic
                                                             shifts taking hold in
                                                             consumer and
                                                             industry trends.
                                                             And, it's been a

                    Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 31 of 54

5 of 10                                                                                                  10/24/2018, 1:07 PM
About Campbell's - Who We Are                                           http ://careers.campbellsoupcompany.comlwho- we-arel



                                                             guide through the
                                                             changes we've
                                                             made within our
                                                             own organization -
                                                             through the
                                                             repositioning of our
                                                             businesses, the
                                                             shift in our talent,
                                                             and the addition of
                                                             several companies
                                                             that joined our
                                                             team to accelerate
                                                             our growth and
                                                             innovation.

                                                             We've made great
                                                             progress on our
                                                             journey, including
                                                             our work to define
                                                             what real food
                                                             means to us
                                                             through our Real
                                                             Food Philosophy.
                                                             But, we have more
                                                             to do. To truly
                                                             activate the
                                                             philosophy and
                                                             become a purpose-
                                                             driven organization
                                                             with innovation at
                                                             the helm, now is
                                                             the time to reinvent
                                                             our culture, and
                                                             that starts with a
                                                             simple question -
                                                             What do we value?

                                                             In 2016 the
                                                             Campbell
                                                             Leadership Team
                                                             set out to answer
                                                             that question. Each
                                                             word was
                                                             meticulously and
                                                             purposefully
                                                             chosen with the


                    Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 32 of 54

6 of 10                                                                                                10/24/2018, 1:07 PM
About Campbell's - Who We Are                                             http ://careers.campbellsoupcompany.comlwho- we-arel



                                                             goal of redefining
                                                             Campbell's Values
                                                             to create the
                                                             behaviors and
                                                             culture we need to
                                                             live into our
                                                             Purpose.

                                                             We believe in these
                                                             Values and the
                                                             accompanying
                                                             behaviors that put
                                                             forward a clear and
                                                             simple call-to-
                                                             action in our
                                                             relentless effort to
                                                             grow and innovate.
                                                             They are a
                                                             representation of
                                                             what our company
                                                             and our people
                                                             have always stood
                                                             for, while also
                                                             inspiring us to
                                                             embrace change to
                                                             compete effectively
                                                             in a dynamic
                                                             marketplace.

                                                             Diversity and
                                                             inclusion,
                                                             workplace flexibility
                                                             and corporate
                                                             social responsibility
                                                             are key elements of
                                                             our culture, as you
                                                             can see in related
                                                             sections on this
                                                             site.

                                                             We are Purpose-
                                                             driven and Values-
                                                             led. Join us on our
                                                             journey as we
                                                             become the leading
                                                             health and well-
                                                             being food

                    Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 33 of 54

7 of 10                                                                                                  10/24/2018, 1:07 PM
About Campbell's - Who We Are                                             http ://careers.campbellsoupcompany.comlwho- we-arel



                                                             company and help
                                                             us deliver superior
                                                             consumer value.



                                                             Diversity & Inclusion




                                                              4 ~;;., ~ JA ~
                                                              B;'~ ~_A.!~ ~ $d!!1!.~!W


                                                             At Campbell,
                                                             fostering a diverse,
                                                             inclusive workforce
                                                             that reflects the
                                                             consumers we
                                                             serve is critical to
                                                             our continued
                                                             success. We
                                                             understand that
                                                             having an
                                                             environment in
                                                             which everyone
                                                             can succeed is the
                                                             key to winning in
                                                             today's global
                                                             marketplace - and
                                                             we offer a wide
                                                             range of initiatives
                                                             to ensure that we
                                                             attract, engage and
                                                             retain a talented
                                                             and diverse
                                                             workforce.

                                                             We have
                                                             established
                                                             Business Resource
                                                             Affinity Networks
                                                             (BRANs) to enable
                                                             employees from
                                                             similar
                                                             backgrounds and
                                                             interests to
                                                             network, develop
                                                             professionally,
                                                             promote cultural
                    Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 34 of 54

8 of 10                                                                                                  10/24/2018, 1:07 PM
About Campbell's - Who We Are                                            http ://careers.campbellsoupcompany.comlwho- we-arel



                                                             awareness,
                                                             encourage
                                                             community
                                                             involvement and
                                                             provide mutual
                                                             support. Our
                                                             BRANs are open to
                                                             all employees, and
                                                             include:

                                                              • Campbell Black
                                                                Resource
                                                                Group

                                                              • Asian Network
                                                                of Campbell

                                                              • The Bridge
                                                                Network, to
                                                                bring together
                                                                different
                                                                generations,
                                                                from Millennials
                                                                to
                                                                Traditionalists

                                                              • Global
                                                                Aboriginal
                                                                American
                                                                Indian Network
                                                                (GAAIN), with
                                                                the most active
                                                                chapter, MAIN,
                                                                in our Maxton,
                                                                N.C., plant

                                                              • Hispanic
                                                                Network de
                                                                Campbell

                                                              • Our Pride
                                                                Employee
                                                                Network
                                                                (OPEN), for
                                                                lesbian, gay,
                                                                bisexual and
                                                                transgender
                                                                employees and
                                                                their allies


                    Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 35 of 54

9 of 10                                                                                                 10/24/2018, 1:07 PM
About Campbell's - Who We Are                                            http://careers.campbellsoupcompany.comlwho- we-arel



                                                              • Women of
                                                                 Campbell


                                                             To measurably
                                                             increase our
                                                             cultural
                                                             competency and
                                                             understanding of
                                                             diversity and
                                                             inclusion, we also
                                                             offer classroom,
                                                             online and
                                                             experiential training
                                                             to all Campbell
                                                             employees. Many
                                                             of our U.S.
                                                             employees have
                                                             participated in
                                                             diversity and
                                                             inclusion training
                                                             opportunities, while
                                                             many business and
                                                             functional teams
                                                             participated in
                                                             relevant book and
                                                             film clubs, museum
                                                             visits, cultural
                                                             presentations and
                                                             speaker series.




                    Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 36 of 54

10 of 10                                                                                                10/24/2018, 1:07 PM
                               _7
                               amazon
                           Pnwacy
                                             Shop. Connect. Enjoy.
                                                              Shop now'




B ST(i)                                                                                               LIFE   LE I SURE   LOVE LINESS   LOCA L   SHOP ABOUT   @ 'I   f ®




                                                              October 23,2018   Chri... tint' Koh




                                        50 Halloween Candy A lternatives

      I imagine most parents a re in agreement with the reality that Halloween is both ru n and challenging. It's super fun to see kids (and                                 SUbSCl
      fami lies!) costumecl up and super not fun to deal with candy battles. O ver the years I have experimented with all manner of candy
                                                                                                                                                                            Boston .J
                                                                                                                                                                          to get neH
      bowls: fuB out tradiLional candy, all organ ic, non-candy alternatives ... ultimately deciding tha t a mixed bowl is ideal given that food
                                                                                                                                                                            In your
      allergies are a very real thing   linlet has a tree nut allergy so our awareness has become heightencn o n lhat count) and some kids

     actually do n' t like candy (really, I know some of these kids!). As I'm lhinki ng about stocki ng up for next week, I thought it would be fun
                                                                                                                                                                           Your email
      to sha re a list of Halloween candy alternatives. T here are 50 ideas for you, a nd feel free to add a ny other favorites via the comments
      helow!

      T he list is split into food a nd non-food items and you can ofTer the regularly packaged versions or ma ny of them are available in
      Ha ll oween-lhemecl packaging/shapes. I th ink for lhe non-food items I'm going with glow Slicks and slap bracelets!



                                                YOU R NEX T R E AD : C U T E HA L L OW EE N         PR I N T ABLES




                                             HALLOWEEN CANDY ALTERNAT I VES , FOOD ITEMS


         I . Animal crackers
                                                                                                                                                                             SUbSCl
                                                                                                                                                                            Boston .J
         2. Bunny grahams                                                                                                                                                 to get neH
         3. C heddar bunnies
                                                                                                                                                                            In your
         4·. C heese crackers
                                                                                                                                                                           Your email
         5. C hex mix

         6. Fortune cookies (Halloween themed!)

         7. Fru it leather

         8. Fruit pouches (squeezable, for younger trick or treaters)

         9. Fruit snack.,

        10. Goldfish crackers

        I I. Graham sticks

        12. Granola hars
                                                                                                                                                                             SUbSCl
        13. G um                                                                                                                                                            Boston .J
        )4..   Honey stick.,
                                                                                                                                                                          to get neH
                                                                                                                                                                            In your
        15. J uice boxes

        16. Microwavable popcorn pack.,                                                                                                                                    Your email

       17. Pirate's Booty
    Case    3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 37 of 54
        18. Popcorn
  19. Popcorn halls

  20. Pretzels

  2 1. Pretzel crisps

  22. Rice krispie bars

  23. S'mores bars

  24·. Veggie ch ips                                                                                   SUbSCl
                                                                                                      Boston .J
  25. Yogurt cove l·ed pretzels                                                                     to get nel1
  26. Yogurt cove red raisins                                                                         In your
                                        HALLOW EE N C A NDY ALT E RNAT I V ES , NON - FOOD I TEMS
                                                                                                     Your email
  27. Bouncy balls

  28. Bubbles

  29. Coins (put them in plastic eggs!)

  30. Craft ki ts (hit the $ 1 bins!)

  31. Erasers

  32. Fake fingers

  33. Fidget spinners

  34-. Flashlights (mini/key chain)
                                                                                                       SUbSCl
  35. Gliders
                                                                                                      Boston .J
  36. G low bracelets, necklaces, or sticks                                                         to get nel1
  37. Mini-notebooks
                                                                                                      In your
  38. Mini-puzzles
                                                                                                     Your email
  39. Pencils

  4-0. Plastic ra ngs

  4- 1. Play dough

  4-2. Slap bracelets

  4-3. Slime

  H. Spide r or skull rings

  4-5. Stampe rs

  4-6. Stickers
                                                                                                       SUbSCl
  4-7. T emporary talloos                                                                             Boston ..I
                                                                                                    to get nel1
  4-8. T oothbrushes (I know, I knowl)
                                                                                                      In your
  4-9. Yo-yos

  50. Whoopic cushions                                                                               Your email




                                                                                                       SUbSCl
                                                                                                      Boston ..I
                                                                                                    to get nel1
                                                                                                      In your
Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 38 of 54
                                                                                                     Your email
                                                                                                                                                                         SubseT
                                                                                                                                                                    Boston .J
                                                                                                                                                                  to get nel1
                                                                                                                                                                     In your
                                                                             -t:ilRJ ~                                                                              Your email
                               HALLOWEEN CANDY ALTERNATIVES




                                CO MM E N TS { O J
                                                                                                     Newest First          Subscribe via e-mail
                                                                                                                                                                         SubseT
                                                                                                                                                                    Boston .J
                                                                                                                                                                  to get nel1
                                                                                                                                                                     In your

                                                                                                                                                                     Your email

                                                                                                                     l'rr.vir-w




IH   ous


H ow To Ha nd le Allergies At H a ll oween                                                                             T hi ngs To Do Thi s Week I n Boston (& Beyond)




                                                                                                                                                                         SubseT
                                                                                                                                                                    Boston .J
                                                                                @ Wf®                                                                             to get nel1
                                                                                                                                                                     In your

                                                                                                                                                                    Your email
                                                                SU BSC R I BE T O O UR N E WSLETTER


                                         (J l   \\   )Ill   h    111\   nl   ) If      IH \\   <\Il0UpOlt   fr)1ll     ~o t}      \1


                                                                                I IT HI \clclr


                                                                                                                                                                     ...... J" .......

                                                                                      Submit
                                                                                                                                                                    Your email




                                (oP nghl ( 2'JlJ( .cOlO (hrtJlII iloh U.r 4U nghlJ T ,." d
           Case 3:17-cv-00652-KDB-DSC            Document 43-8 Filed 10/29/18 Page 39 of 54
        https:llwww.bostonmamas.com/blog/halloween-candy-alternatives




Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 40 of 54
                                                                                                               POPULAR POST

                                                                                                  MONEYMAKER Kleenex Wet Wipes at Target...




                 •      PRINT NOW!! FREE LANTANA HUMMUS AT
                        KROGER
                        Oct 24, 2018   I Freebies, Kroger
                        This week Kroger is offering a FREE BOGO sale on Lantana
                        Hummus. on sale for $4.49, use a printable coupon and redeem a
                        cdshback offer to score them for FREE! (Valid thru 11 / 13)




                        RUN!!! BEDER THAN F-R-E-E CLAIROL COLOR
                        CRAVE HAIR COLOR DEAL IDEAS THIS WEEK!!
                        Oct 24, 2018 1 Freebies, Kroger. Target. walgreens. walmart

                        WDAAAH! There are some nice savings this week at Kroger. Target.
                        walgreens and Walmart on Clairol Color Crave Hair Color1! Stack a
                        HIGH Value insert coupon and acashback offer to score them for FREE!!
                        Check below some of the deal ideas!!




                        HEINZ SIMPLY KETCHUP ONLY $2.99 AT
                        KROGER
                                                                                                                                              I
                        Oct 23, 2018 I Kroger

                        This week Kroger is offering Heinz Simply Ketchup on sale for $3.99,
                        submit a cash back offer to pay $2.99 each! (Valid thru 11/29)




                        HOT!! HERBAL ESSENCES DRY SHAMPOO ONLY
                        $2.49 AT KROGER (REG $6)
                        Oct 23, 2018 I Kroger

                        This week Kroger is offering Herbal Essences Bic Renew Dry Shampoo
                                                                                                            NEWEST COUPONS
                                                                                                                                              •
                        on sale for $5.99, use a P&G Newspaper coupon and submit a
                                                                                                        MORE COUPONS HERE!!
                        cash back offer to pay $2.49 each! (Valid thru 11/10)

                                                                                                    Search 1,000+ Coupons!
                                                                                                   ( Search
                                                                                                                                    D




                        KRAFT JET PUFFED MARSHMALLOWS ONLY
                        $0.25 AT KROGER
                        Oct 22. 2018 I Kroger

                        This week Kroger is offering Jet Puffed Marshmallows on sale for $1.25.
                                                                                                      $1.00 off
                                                                                                        Silk
                                                                                                                     $3.000«
                                                                                                                    Musselman's


                                                                                                   POW£REO BY LOZO.COM            Son,,_
                                                                                                                                              I
                        use a Kroger Digita l coupon to pay $0.25 each! (Valid thru 10/31)             Never Miss
                                                                                                       Hot Deals!
Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 SIGN
                                                          Page      41 of 54
                                                             UP FOR OUR DAILY
                                                             NEWSLETTER
                                                                                                 J


                      CETAPHIL LOTION ONLY $0.99 AT KROGER
                      Oct 22, 2018   I Kroger
                      This week Kroger is offering Cetaphil Lotion on sale for $2.99, submit a
                      cash back offer to pay $0.99 each! (Valid thru 11/02)
                                                                                                     •

                      CAP' N CRUNCH CEREAL ONLY $2.29 AT
                      KROGER
                      Oct 22, 2018   I Kroger
                      This week Kroger is offering cap' n Crunch Cereal on sale for $3.29. use
                      a RetailMeNot Newspaper coupon and submit a cashback offer to pay
                      $2.29 each! (Val id thru 10/31)




                      HALLOWEEN PUMPKIN CARVING KITS ONLY




                                                                                                     •
                      $1.79 AT KROGER
                      Oct 22, 2018   I Kroger
                      Starting 10124 Kroger will be offering 40% off Sale on Halloween
                      Pumpkin Carving Kits on sale for $2.99, no coupons needed to pay
                      $1.79 each! (Valid thru 10/30)




                      HALLOWEEN TREAT BUCKETS ONLY $0.71 AT
                      KROGER
                      Oct 22, 2018   I Kroger
                      Starting 10124 Kroger will be offering 40% Off Sale on Halloween Treat
                      Buckets on sale for $1.19, no coupons needed to pay $0.71 each! (Valid
                      thru 10/30)
                                                                                                     I
                      COMFORTS PEDIATRIC ELECTROLYTE ONLY
                      $0.99 AT KROGER (REG $3)
                      Oct 22. 2018 I Kroger




                                                                                                     •
                      Starting 10/24 Kroger will be offering a BOGO SALE on Comforts
                      Pediatric Electrolyte on sale for $2.99, use a Kroger Digital coupon to
                      pay $0.99 each! (Valid thru 10/30)




                      EDY'S ICE CREAM ONLY $2.49 AT KROGER
Case 3:17-cv-00652-KDB-DSCI Document 43-8 Filed 10/29/18 Page 42 of 54
                      Oct 22, 2018    Kroger

                      Starting 10/24 Kroger will be offering a BOGO SALE on Edy's Ice Cream
                      on sale for $4.99, no coupons needed to pay $2.49 each! (Valid thru            I
                      10/30)
                                                                                              II




                      TGI FRIDAY'S APPETIZERS ONLY $2.49 AT
                      KROGER
                      Oct 22, 20181 Kroger, Sin categorfa

                      Starting 10124 Kroger will be offering a BOGO SALE on TGI Fridays
                      Appetizers on sale for $4.99, no coupons needed to pay $2.49 each!




                                                                                              •
                      (Valid thru 10/30)




                      HONEST KIDS JUICE POUCHES ONLY $2.25 AT
                      KROGER




                                                                                              I
                      Oct 22, 2018 1 Kroger

                      Starting 10/24 Kroger will be offering a BOGO SALE on Honest Kids
                      Juice Pouches on sale for $4.49, no coupons needed to pay $2.25 each!
                      (Valid thru 10/30)




                      WELCH'S 100% JUICE ONLY $1.49 AT KROGER
                      (REG $4)
                      Oct 22, 2018 1 Kroger

                      Starting 10/24 Kroger will be offering a BOGO SALE on Welch's 100%
                      Juice on sale for $3.99, use a RetailMeNot Newspaper coupon to pay
                      $1.49 each! (Valid thru 10130)




                                                                                              •
                      KEEBLER CRACKERS ONLY $1.49 AT KROGER
                      Oct 22, 2018 1 Kroger

                      Starting 10124 Kroger will be offering a BOGO SALE on Keebler
                      Crackers on sale for $2.99, no coupons needed to pay $1 .49 each!




                                                                                              I
                      (Valid thru 10/30)




                      KEEBLER COOKIES ONLY $1.25 AT KROGER
                      Oct 22, 2018 1 Kroger

                      Starting 10124 Kroger will be offering a BOGO SALE on Keebler Cookies
                      on sale for $2.49, no coupons needed to pay $1.25 each! (Valid thru
                      10/30)




Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 43 of 54                         •
                                                ROCKSTAR ENERGY DRINK ONLY $0.97 AT
                                                KROGER (REG $2.19)
                                                Oct 22. 2018   I Kroger
                                                Starting 10/24 Kroger will be offering a BOGO SALE on Rockstar Energy
                                                Drink on sale for $2.19. submit a cash back offer to pay $0.97 each!
                                                (Valid thru 10/30)




                                                                                                                                              I
                                                MISSION TORTILLA CHIPS ONLY $1 .25 AT
                                                KROGER
                                                Oct 22. 2018 I Kroger

                                                Starting 10124 Kroger will be offering a BOGO SALE on Mission Tortilla
                                                Chips on sale for $250, no coupons needed to pay $1.25 each! (Valid
                                                thru 10/30)




                                                ORE-IDA FROZEN POTATOES ONLY $1.49 AT
                                                KROGER
                                                                                                                                              •
                                                Oct 22, 2018 I Kroger

                                                Starting 10/24 Kroger will be offering a BOGO SALE on Or e·lda Frozen
                                                Potatoes on sale for $2.99. no coupons needed to pay $1 .49 each!
                                                (Valid thru 10/30)




                                                SNACK FACTORY PRETZEL CRISPS ONLY $1.25
                                                AT KROGER (REG $3.49)
                                                                                                                                              I
                                                Oct 22. 2018   I Kroger
                                                Starting 10/24 Kroger will be offering a BOGO SALE on Snack Factory
                                                Pretzel crisps on sale for $3.49, use a Tearpad coupon to pay $1.25
                                                each! (Valid thru 10/30)




                                                CURLY'S RIBS ONLY $5.25 AT KROGER (REG
                                                $12)
                                                Oct 22, 2018   I Kroger
                                                Starting 10/24 Kroger will be offering a BOGO SALE on Curly's Ribs on
                                                                                                                                              •
                                                sa le for $11.99. use a printable coupon t o pay $5.25 each! (Valid thru
                                                10/30)




« Older Entries




HOME      ABOUT   CONTACT   DISCLOSURE POLICY



                                                                                                                           f   ~   :\\ @) a
                                                                                                                                              •
           CaseIhttps://mexicouponers.com/kroger/
                 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 44 of 54
Boomer & Carton: Audio Proof Of Boomer's Hazy 'MNF' Broadcast« CBS New York                                                                               Page 1 of3




  BREAKING:               Suspicious Device Removed From Time Warner Center; Others Found At Clinton, Oba ...




  ®                         CBS NewYork                   == MENU        NEWS        WEATHER
                                                                                                                     CBS 2
                                                                                                           SPORTS Ol)IIlfllEO
                                                                                                                                      TVI0/55
                                                                                                                                     BES~ oVM ORE
                                                                                                                                                                    Q.



   Boomer & Carton: Audio Proof Of Boomer's Hazy
   'MNF' Broadcast
   January 13, 20 14 at 11:27 am   Filed Under: Bobby Dwyer, Boomer & Carton, Matt Millen, Monday Night Football, NFL




                                                                                                                    FOLLOW US




                                                                                                                    OUR NEWSLETTER
                                                                                                                    ~ Sign up and get our latest headlines
                                                                                                                    . . . delivered right to your inbox!

                                                                                                                     Email address



                                                                                                                                      Subscribe Now!




                                                                                                                    MOSTVIEWED
                                                                                                                     1    Top Fantasy Football Waiver Wire Pickups
                                                                                                                          For NFL Week 8 IB

                                                                                                                     2    Zuccarello, Zibanejad Lift Rangers Over
                     Right Click Here To Download                                                                         Panthers 5-2 IB

                                                                                                                     3    Report: Giants Trade 'Snacks' Harrison To
                     On Friday, Boomer told the story about how he and his old Monday                                     Lions IB

                     Night Football radio partner Matt Millen once got a contact high                                4    Roman Reigns, Breaking Character,
                     while calling a game , thanks to a fan who was blowing marijuana                                     Reveals He Has Leukemia IB

                     smoke into the broadcast booth.                                                                 5    Report: Giants Likely To Shake Up QB
                                                                                                                          Situation In 2019 IB
                                                          ADVERTISING
                                                                                                                     6    Report: Giants Trade CB Eli Apple To Saints
                                                                                                                          IB

                                                                                                                     7    As Young Jets Enter Crucial Part Of Their
                                                                                                                          Schedule, They Need Adams Off The Field
                                                                                                                          As Much As On It IB

                                                                                                                     8    Report: Jets Sign Wide Receiver Rishard
                                                                                                                          Matthews IB

                                                                                                                     9    Offense Comes To Life Late, But Giants Still
                                                                                                                          Lose To Falcons 23-20 IB

                                                                                                                     10   Agent Van Wagenen, Melvin, Bloom Are
                                                                                                                          Mets' GM Finalists IB




                                                                                        in Read invented by Teads




         Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 45 of 54

https:llnewyork.cbslocal.coml2014/01 / 13/boomer-carton-audio-proof-of-boomers-hazy-...                                                                   10/24/2018
Boomer & Carton: Audio Proof Of Boomer's Hazy 'MNF' Broadcast « CBS New York                          Page 2 of3



                        On Monday morning, we got to hear some actual audio of the
                        broadcast, which featured plenty of laughter - and left little doubt
                        as to what was going on inside that smoke-filled "lean-to."


                        UPDATE:


                                 ti§   WFAN Sports Radio       @. . ' Jan 13. 2014
                                       Audio proof of @7BOOMERESIASON's hazy
                                       Monday Night Football broadcast:
                                       cbsloc.al/1ajtMml via @BoomerandCarton

                                        Pretzel Crisps®
                                        @PretzelCrisps

                             @WFAN660 @7BOOMERESIASON
                             @BoomerandCarton Did someone ask for
                             pretzels? Direct message your show's address
                             and we'll hook up the whole crew!
                             12:31 PM - Jan 13, 2014

                                         See Pretzel Crisps®'s other Tweets


                        You May Also Be Interested In These Stories

                                 Mets GM Candidate Melvin: I Would Keep Callaway
                                 Report: Giants Trade 'Snacks' Harrison To Lions
                                 Red Sox Take World Series Opener, Beat Dodgers 8-4
                                 Zuccarello, Zibanejad Lift Rangers Over Panthers 5-2




    Police: Teen Assault Knocks Man Out, Fractures Woman's Ey ...
    Police sayan innocent man and woman were attacked on a Bronx sidewalk, the man
    left unconscious until someone called 911 .



    Bring the Moon Out of the Night Sky to Your Home
    Fuzz Online I


                                                                                          Sponsored


    If Your Dog Eats Grass (Do This Everyday)
    Ultimate Pet Nutrition   I

                                                                                          Sponsored


    Create Linux and Windows Virtual Machines in Seconds
    Microsoft Azure I


                                                                                          Sponsored

    An Outrageous Card Offering 0% Interest Until Nearly 2020
    NextAdvisor I


                                                                                          Sponsored


    What Employees Wish Management Knew About Productivity
    Microsoft I


                                                                                          Sponsored


    New Jersey Girl, 16, Stabbed To Death By Man Living In Country Illegally, S ...




          Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 46 of 54

https:llnewyorkcbslocal.coml2014/01 / 13/boomer-carton-audio-proof-of-boomers-hazy-...                10/24/2018
Boomer & Carton: Audio Proof Of Boomer's Hazy 'MNF' Broadcast« CBS New York                                                                                                      Page 3 of3



    Prosecutors: Suspect's Cellphone Sheds Light On Motive In Karina Vet...



    13 Hysterical Cat Shaming Moments
    Give It love   I


                                                                                                           Sponsored


    Police: Woman Punched, Kicked By Group Of Teens At Flatir ...
    Police are trying to track down a group of teens who allegedly attacked a woman as
    she walked into a subway station in Manhattan .



    Drivers who switch save an average of $668 on car insurance.
    Progressive I


                                                                                                           Sponsored




   ®CBS New York                                                                                                                          Follow Us




   NEWS                 SPORTS                                      ENTERTAINMENT   STATION INFO                       CORPORATE
   New York News        Yankees                                     Best Of         CBS2                               About Us
   New Jersey News      Mets                                        Travel          WLNYTV 10/55                       Advertise
   Connecticut News     Giants                                      Only CBS        Anchors & Reporters                Connect
   Weather              Jets                                                        Contact Us                         CBS Television Jobs
   Business             Knicks                                                      Contests & Promotions              CBS Television Public File
   Consumer             Nets                                                        Station Events                     EEO Reports
   Entertainment        Rangers
   HealthWatch          Devi ls
   Politics             Islanders
   Technology           NYCFC
   Local



                        Cl2018 CBS Broadcasting Inc. All Rights Reserved                                   By viewing our video content, you are accept ing the ter ms of our Video Services Policy
                        PoweredbyWordPress.oomVIP                                   Pri vacy Policy (Updated May 24, 2018)   Terms of Use     Your Ca lifornia Privacy Rights   Mobile User
                                                                                    Agreement Ad Choices




           Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 47 of 54

https:llnewyork.cbslocal.coml2014/01 / 13/boomer-carton-audio-proof-of-boomers-hazy-...                                                                                          10/24/2018
MWBG # 2 - Super Awesome Gaming Weekend! I Married with Board ...       http://www.marriedwithbg.coml20 16109/211mwbg-2-super-awesome-ga ...




         --       MARRIED WITH BOARD GAMES




              MWBG           #      2 - Super Awesome Gaming Weekend!
              It Spencer Williams    ~   September 21, 2016 0 No Comments



                           Hobbies
                           MWBG # 2 - Super Awesome Gaming Weekend!
                           by Married w ith Board Games Podcast




                                                                  powered by BLOGTALKRADIO




                      .f.I iTunes            ~    Google Play                -: Share              {;:{ Leave a Review


                                                             C Clammrlt

                                                 Powered by the Simple Podcast Press Player



              In this episode, we're recording from a cabin in the East Texas woods! We talk about our Super Awe-
              some Gaming Weekend in which we logged almost 30 plays!


              Games we talk about include The Dragon & Flagon, Mansions of Madness: Second Edition, Deception:
              Murder in Hong Kong, and A La Carte.


              Plus, Lara's Game Night Grub segment provides an answer to baked potato lovers, and we end the
              episode with some advice on not forcing gaming on important people in your life.


              LOADED BAKED POTATO DIP
              (From http://www.browneyedbaker.com/loaded-baked-potato-dip/)

                     Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 48 of 54

lof2                                                                                                                    10/24/2018, 1:16 PM
MWBG # 2 - Super Awesome Gaming Weekend! I Married with Board ...   http://www.marriedwithbg.coml20 16109/211mwbg-2-super-awesome-ga ...



            yield:8 to 10 servings


            prep time:10 minutes


            total time:10 minutes


            This loaded baked potato dip combines all of the fantastic flavors of a classic loaded baked potato - sour
            cream, bacon, cheese and scallions. Scoop away with potato chips!
            INGREDIENTS:
            16 ounces sour cream
            1 (12-ounce) package bacon, cooked and finely chopped
            8 ounces sharp cheddar cheese, shredded (about 2 cups)
            2 green onions, thinly sliced
            DIRECTIONS:


            Combine all ingredients in a medium bowl and refrigerate for at least one hour before serving to allow
            flavors to meld together. Garnish with extra shredded cheese, crumbled bacon, and chopped green
            onions. Serve with your favorite potato chips or pretzel crisps. Dip can be stored in an airtight con-
            tainer in the refrigerator for up to 1 week. Let sit at room temperature for 30 minutes be




             . . Podcast     . . food,games,fun,advice,board




                    Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 49 of 54

20f2                                                                                                                10/24/2018,1:16 PM
Google                             pretzel crisps                                                                                                                                                                                                                                                                                                                              oe
            buffalO            •
                                   All   Shopping




                                          dar1< chocolate
                                                           Images       News



                                                                           original
                                                                                     Videos        More



                                                                                                           peppennint
                                                                                                                               SettingS




                                                                                                                                 garliC parmesan
                                                                                                                                                   Tools



                                                                                                                                                                              everything         ~         White chocolate peppermint                                  buffalo wing                         snack factory                     coslco
                                                                                                                                                                                                                                                                                                                                                            ...
                                                                                                                                                                                                                                                                                                                                                             Vtew saved        SafeSearch '"




                                                                                                                                                                                                                                                                                                                                                                          honey mustard        >




Snack Faclory Pret2e1Cris                 Snack Factory Everything Flavo            PrelZelCrtsps-HealttlyPr              Pretzel Crisps Snack Honey Mu                     Snack FacloryOriginal Pret           Snack FacloryPretzei Cnsps Ev                     Pretzel Crisp Pretzel Crisps                      Snack FaclOfy«lPretzel Crlsps4D             USDA-Certified Organic Pr
                                          Ilirgetcom                                pretzelenspscom                       WlI!greens.com                                                                         wlIlgreellScom                                                                                      tllfgeleom




Prelzel Crisps (Review): FI               Pretzel CrispsOliginal Deli          Pretzel CrispseMIN1S "Better for You               Snack Factory PretzelCris                    Snack Factory ButlaloWin             Snack Factory PretzelCris                   Flavored DeliSlyle Pretzel                 Snack Factory Original Pre           Smoley BBQ Pretzel Crisps«! - Pretzel Cr
godlllryfreeOl'g                                                               pret2ekrispseom                                                                                                                                                                  target com                                                                      pretzekris.pswm



                                                                                                                                                                                                                                    0'      ,.                                     .

                                                                                                                                                                                                                                                        ~                    .
                                                                                                                                                                                                                                               ~ '
                                                                                                                                                                                                                                           r          \. ...........
                                                                                                                                                                                                                                                   ..........
Snack FaclOl'/Original Pre                Snack Factory Bacon Hab              Snack FaclOf)' Pretzel Crisps Only $0            Snack Factory Pretzel Crisp                   Snack Faclory Pretzel Crisps Part I                   Under the Sea Pretzel Crisps«! -                       Walmart Snack Factory Pr                Pretzel Crisps
                                                                           eoupoomamacita com                                   potatoprocom                                  '1oo!lbecom                                           prelzeltrispstom                                       blIrgliinbIeM   nos com                 ba.::eryllndsnllckscom




Pretzel Crisps®' Wh1l:e Coo               Snack Factory PretzelCris            Pretzel Crisps - Gal1k Parmesan I Sa              Pretzel Crisps Coupon         = Only $2 Per                            Snack Factory Pretzel Crisps Part V                        Pretzel Crisps Original Deli S               Snack Faclory Original Deli              Pretzel Crisps    Home I Facebool<
                                                                                                                                 h0p2!1.l1vecom                                                        youtubecom                                                  groeeryhllmsteelflrcom




Pretzel Crisps-Bacon Hab                  Snack Factory PretzelCris            Snyder's Pretzel Crisps               Original Deli Style Pretzel               Pretzel Crisps Review & Giveaway I The                       Pretzel Crisps«! Totlee Bal1<                                  Pretzel Crisps - HealthVendUS                                         Pretzel Crisps Mini Gluten




                                                                                                                                                                                                                                                                                                                                  ..
specaltyfoodco                            shipkr09efCOI1                                                                                                                                                                    1'fl)'1'easllll'Bcon




                                                                                                                                                                                                                                                                                              ~
                                                                                                                                                                                                                                                                                                -.. ..
                                                                                                                                                                                                                                                                                       _~~ ~'llW ";7... ,
                                                                                                                                                                                                                                                                                                            -~
                                                                                                                                                                                                                                                                                                                            - ,. ...,

                                                                                                                                                                                                                                                                                       ~
                                                                                                                                                                                                                                                                                        ~~~~ . . . . . . ...      .. .QA    ..          -

                                                                                                                                                                                                                                                                                           ~-                ,"            ,.
Pretzel Crisps Onglnal Deli                Snack Factory Gluten Free             Snack Faclory Mini Chocolate               Snack Factory Sriracha & Lime                    Gluten FreeOnglnal Pretzel Crisps                           Snack Factory Pretzel Crisp                   Pretzel Crisps Party Size Bag On ly $1                    organic pretzel crisps 10 Snack Faclory
groeery.h8msJeeteftom                                                            theJfgeorll                                ebll'lcom                                        snlltkandblll<eryeom                                        tllrgetcom                                    hip2!1.l1veeom                                            blI~e1'flindStiaekscom




Prelzel Crisps I Chip Revie               While Chocolate & Pepper             Pretzel Crisps Buffalo Win            Snack Factory PretzelCris                 Snack Factory Pretzel Crisps, $1 .34 P            Snack Faclory Pretzel Cris                Snack FaclOl)'PretzelCris                    Peppermint Pretzel Crisps             Pretzel Crisps (Review): Flat Out love
eh pO'eYl"'w ...ardpr"'u tom              bi8in:llndyeom                   1II1d~leom                                                                          soutI'1em!l.llllflfS.eom                          ebllytom                                                                               ,wllSh'lo..:1rywm                     godlliryfref!Ofg




PretzeICnsps-SnackFac.                    Snack Factory Pretzel Crisp           Food Find Pretzel Cnsps I The Blog of               Snack Factory Original Organic Pr .                   Snack Factory PretzeiCris.         Snack FaclOl)'PretzelCnsps M                        Bulterfinger Pretzel Cnsps                Pretzel Cnsps® Dell Style             Pretzel Cnsps DarxCllocoi
world~roodfllcl501                        ShOpbil   aterlflgcom                 blogtrlloltooi< 'lgcom                                      lind    'ery.com                                                                 bfebUbet'Tyeom                                                                                                                      t&qUDS   e\



                                                                                                                                                                                                                                                                                                                                                    --~ ~ -~.=-.                     .. ~

                                                                                                                                                                                                                                                                                                                                                    ~C Rt~C;r ;;-,
                                                                                                                                                                                                                                                                                                                                                        ~          ...~           ;',~

Pretzel Crisps«! OOgJnal Deli               SnackFacloryPretzelCnsps24x1.5                     Snack Faclory-PretzelCris                Pretzel Crisps I Apple Pie                 Snack Faclory PrelZeiCris           Glutino Pretzel Crisps-GI                  Pretzel Crisps Pretzel Crac                Dell Slyle. ButlaloWfng                Pretzel Crisps Rev iew
                                                                                               Snlicirlllttory.com                      clibotcheeseeoop                           upcit~eom                                                                      ptJbI 'com                                 publoc.eom                             wicprojetuom

                                                    Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 50 of 54
SnackFaclOf'/PretzeiCrisps4x720z                      REVIEW' Pretzel Crisps-                Pretzel Crisps Oligmal Crun            PeanulButlerCrunchPrel                   Sports NiQhl Pretzel Crisps I With             Snack FaclOf'/PretzelCrisp                Pretzel Cnsps - Buffalo Win            Packagmg thai Kills (aTra               Snack FactOf'/Gluleo-Free
                                                      thipreVlew ....ordpresseOlTl           shopgourmeteom                                                                  tabotcheesetoop                                munehpakeom                                                                      duetsblogeom                            glutenfreehotproduetseom




PretzelCnspsAtchlves-S            Pretzel Cnsps ReVIew I The                                           Pretzel Cnsps Flavors and             Pretzel Crisps Ongll'lal Deli          Pretzel Cnsps mark                                  SnackFactOf'/PretzeiCrisps=S049                                     Dell style Pretzel Crackers          GarlIC Parmesan Pretzel Cri
Itre!>gthllndiJUnlh'ne~om                                                                                                                                                           foodbusonessne"lnnet                             Icroqerkfazy~om                                                      silop\jounnetcOlTl                     mll<ehudsoll(listcom



                                                                                                                                                                                                                                                                      .....

                                                                                                                                                                                                                                                                 ,-'
                                                                                                                                                                                                                                                                                 -   ~

                                                                                                                                                                                                                                                           n       .. ,it-                 ,,7f...

                                                                                                                                                                                                                                                      <~~~

                                                                                                                                                                                                                                                       \~
Pretzel Cnsps New Vartebes             Snack FactQfY Pretzel Chip                                                          PretzeiCrisps - Onginal                   Pretzel Cnsps MllKChocoiale                  Amazoo.com. Snack Facto             Pretzel Crisps Review                            Whole Wheat Pretzel Crisp                Pick Up Sn3(k FaclQfY Pretzel
                                       walo;lreens.eom                                                                      :auhnllnsfru'tfllrm~om                   wlleieOlTl                                                                       IIfldrellSWO~views ~0ITl                         _lpe4kvlllQcom                           trueeoupon'19~om




Pretzel Crisps Gluten Free.        Roid Goid adds heat 10 pretzel crisps                     n   best ReltlinkDip Recip            PRETZEL CRISPS Pretzel C                  Pretzel Crisps Sriracha & Urn             Pretzel Crisps Wflile Choco             Snack FactQfYOriginal Pretzel Cr              PretzeICrisps-EverythIO!l ...           Pretzel Crisps Peanul Butt. ..
groeery.hemsteete<eom              drugstorenewseom                                          pirltetflt.eom                                                                  publoc1ivessecretrecipes.~om                                                      hal'lOrytrtseom                                                                       theJfocom




Snack FaclOf'/PretzelCrisps             Pretzel Crisps& ChlpotJe Cheddar                 Ultra-Spicy Pretzel Chips: Flamm              PretzelC~bySnackFact                      Pretzel Crisps. ButfaloWing                  Snack FaclOf'/-Pretzel Crisps, Pita                SnackFactOf'/PretzelCrispsOIig                SaVOf'/ Mulli--Seed Pretzel Crisps
                                        rllejOfMfoodseom                                                                               pockledplumeom                                                                         snM.idM.tory.eom                                                                                 Mlexploreettcom




Snack FaclOf'/PretzelCnsps-Gluten                                        New AsIan Pretzel Cnsps I              These J Pretzel Cnsp Recipes Ale Too Easy                     77 besl Reltlink DIp Reclp ..         Pretzel Cnsps Dell Style B           Pretzel Cnsps® Crunch Pe                Snack FactOf'/ Bulfalo Pretzel Crisps ..            Pretzel Cnsps MiniS Pretze
IIlutenfTeefPp:e.com                                                     cllbolcheeseeoop                       wideopenelllscom                                             pintelestcom                                                                                                        ebllytom




Snack FaclOf'/PretzelCris         Snack Factory Bacon Haba                     Snack Factory Pretzel Crisps Coupon                  Pretzel Crisps Cmnamon T                 Snack FactOf'/Pretzei Cnsps             Pretzel Crisps - Sesame   I           PrelZel CnspS® (@:PretzelCnsps) I TWItter                        Cmnamon SlJ!Iar Pretzel Cnsps
foodbloQs~OITl                    mUfl~hPII   ~0ITl                            hlp2Hve~om                                           tlllquilosflet                                                                   WIIlnutneel<foods~om                                                                                   lIlM.kllfldbllkerycom




Pretzel Crisps Minis Dark C        TheseJ Pretzel CriSP Recl                   Pretzel Crisps Peanut Butter          Snack Factory PretzelCrls               Snack FactOf'/PretzelCnsps Launches                        REVIEW· Pretzel Crisps-                 Pretzel Crisps, Dark Chocol           Pretzel CrispsOnQlnal Irom                 Pretzel Crisps Qriglnal Dell S
te"llet~om                         wideopeflellts~OITl                         pu~   IIvessecretree!Pes COITl




Snack FaclOf'/ Pretzel Crisps as Low as                              Two ne..... "avofs at Pretzel Crisps                  Don1 MISs Snack FaclQfY Pret                 Parmesan-Pretzel Crisps Recipe        I          49 best Reltlink Chocolate              Snack F3(tOf'/Pretzei Cris            Snack FactQfY SOurdolJ!lh and...             Onglnal Pretzel Crisps - Cal
'~n~h"'''htou~tom                                                    bevertl!ledeilycom                                    truecOUpOl1ingeom                                                                             pioleresltom                            JUnldoodbelty.tom                     csloreprOduClson neeom




Snack FaclOf'/Organic Pretzel Crisps                         Pretzel Crisps - Snyder's-lance -lers                            Amazing Deal on GlutJno Pr                PretzelCnsps Snack Faclofy: P                 Snack FactOf'/PretzelCrisps Par               Pretzel Crisps Roc ipe - The         Issues Allergy Alert on Un<!               The Healltly Food Review (
                                                                                                                              ",",oplllec;p.,.. eo                                                                    youIubeeom


                                           Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 51 of 54
Snack FaclOlY Pretzel Crisps Minis Cou                PretzelCnspsClasslc                  Kroger Pretzel Cnsps Snack F            Good For The Soul Pretzel Cr                  Snack FactOlY Pretzel Crisps            Snack Faclory Pretzel Crisps - Only 75                                        Buy One Get One Pretzel                Ritz Munchables Pretzel Crisps
wtlouollil'\Othitl9l1"1llfeosfref!com                 Ilkju,la.snel                        burpytom                                justa(lnctlcom                               gro.:.eryshoplorfreeeom                  publo:MVlngsl0leom                                                            ihe8l'll<;rogercom




Snack FaclOlY PretzelCns.               Snack Factory Pretzel Crisps ALA.              NEW Snack FactOf}' Pretzel Cnsps Co.              Snack Factory PretzelCfls                Pretzel Cnsps Ads -      Sakamoto Studio                   Snack Factory Pretzet Cris. .                  Snack FaclOlY Pretzel Cnsps $O.9gea                     VMG Snacks on Pretzel Cusps Exit
>teartpublDt.com                        coupon-wizards .com                            crazy4sn>'hscom                                   ebaycom                                  sakamotosludio.com                                         vaillepaicom                                   wtlatsyOU"dellicom                                      blopsonj.com




PretzelCrisps-SnackFac                  Snack-Factory-Cinnamon-              Snack FaclQfY Pretzel Crisp           49 best Rethink Cl1ocoiate              Pretzel Crisps lice Cream Cake                          Snack Factory Pretzel Crisps, I Heart                        Pretzel Crisps on Tongalcom                                                  Snack Factory PretzelCris
us openfoodfat\sorg                     ttle.mpuiiNebuycom                   sMnnonsllestyiebiogspoteom            pWltereslcorn                           p~blitn.-e5Se<:retrecipe$Com                            itleartpub x com                                             tongaleom                                                                    btlgcom




                                                                                                                                                                                                                                                                                                                                                                        CltDceIIi/'
                                                                                                                                                                                                                                                                                                                                                                       " "-pp.NfII8'
                                                                                                                                                                                                                                                                                                                                                                       ~:


Chips and pretzels growth deliVers .              Snack FacloryPretzei Crisps-Gluten                  Snack Factory Pretzel Crisps .                           Pretzel Crisps Coupon Makes Them Only                         PretzelCrispsPrelZelCrac .                         Snack Factory Pretzel Cris            PrelZelCnsps-ChipolleC                 PeppermlnlCoveredP,etz.
oaketyandSl1ackscom                               glutenfreelflkecQfl1                                yYm",y1n1portscom                                        thelMftytoupiecom                                             il'lblilttom                                       youtubetom                            chiprevie .... wor-dpreucom             eculTentsbiogcom




                                                                                                                                                                                    IIIARRms
                                                                                                                                                                                    TEEl'ER



Pretzel Crisps®! MiniS Glut             Pretzel Crisps Milk Chocolat          Artichoke Dip from Pretzel Crisps                               Snack Factory Pretzel Crisps                                         Snack Factory Pretzel Crisps MlfliS                                              Snack FactQfY Pretzel Crisp             Snack Factory Pretzel CrispsCI I Thinos
                                                                              a~~com                                                          lhe/1amsteeterdealscom                                                                                                                                wnoleandnaluraltom                      Itlngsihatmakepeopleqoawwcom



                                                                                                                                                                                                                          ;?~' ( ,
                                                                                                                                                                    Nice Deal on Snack


                                                                                                                                                                                                               /~
                                                                                                                                                                      Factory Pretzel
                                                                                                                                                                      Crisps (!i) Target!
                                                                                                                                                                             $2.00! ,;~,;;
                                                                                                                                                                                                                      ',. :.. \
The Holidaze. Hotlday Pretzel Cn              KeePln Up With The JoneS, Revlew$ , Oe               SNACK FACTORY I Pretz.                Deal on Snack Factory Pretzel Cusps ..                               Snack Factory Pretzel Cusps Oll9lnal                            BaSIl Pretzel Cnsps® Bites Rec ipe .                           Trademarks Take On New Importance in ..
the-holidazeblogspol.com                      keeplngupwrtt1thejolle5.bIogspotcom                                                        Itle<:otlpOf'   eotJpleeom                                           ebaytom                                                                                                                        nytmescom




Pretzel Cnsps are a GrealSnack lor                            PrelZel Cnsps & Inside Out - Spaf1tAM                       Bacon Habanera Pretzel C                   Holiday Indulgents Pretzel            SnackFactoryPretzeiCrispsMlnls24 x                           PrelZeICnsps-WhiteClloc .,.                Snack FaclQfY PretzelCris              Costco Snack Faclory Pretzel.
slloreNlvingswlTl\PfI~    com                                 spar1<amcom                                                                                                                                                                                                                                                                                 burpycDm




                                                                                                                                                                                                                                                                                       199
                                                                                                                                                                                                                                                                                       with c:ard SnKQ
                                                                                                                                                                                                                                                                                       - Comboa,lor 1.3 ar..
                                                                                                                                                                                                                                                                                       _ ~ F_ ~ I .l or '''''
                                                                                                                                                                                                                                                                                       - 1'r«aI c:n.p.,nw.
Snack FaclOlY Pretzel Clisps SI              Pretzel Crisps, Original     Snack          Cinnamon Sugar Pretzel Crisps              Snack FactOf}"s Pretzel Crisps .                         Snack Factory Pretzel Crisps               Snack Factory Pretzel Cris.                    PretzelCnspsJust98¢                      Snack Faclory Pretzel Crisps
",., oeo-eOUpundo:aiscom                     taf'"'l .... ~ ..pptom                      sn"" andLoBkl:ry.eom                       b,    ~   e""lneom                                                                                  bccor"",coupOl"Kftl<:O!flcom                   WIldIorwsgsco




PrelZel Crisps, Thin , Crunchy Pretzel                     77 best Rethink DIp Reclp           OnQmal Pretzel Crackers Nutrftlon                 Jewel Oseo   :t   CreatIVe Pretzel Crisps                Snack FactQfY Pretzel Crtsps OR SO 99                                         Snack Factory PretzelCrls             4 FabPretzel CJlspS«>Brtes
                                                           ponteres1com                                                                                                                                   f~scom                                                                                                              t~com




                                                                                                                                          *CHEAP* Pretzel Crisps
                                                                                                                                            Deal @l Walgreens!




Snack FactOlY brand Pretzel Cnsps                       Pretzel Cnsps by Snack Fa
                                                        pitkledpllJmcom
                                                                                            Sabra Roasted Red Pepper H
                                                                                            smi'tlsfoodalKidrug .com




                                               Case 3:17-cv-00652-KDB-DSC Document 43-8 FiledFREE BAG
                                                                                               10/29/18 Page 52 of 54
                                                                                                                                       CHEAP' Pretzel Cnsps Oeal @Walgreensl
                                                                                                                                       thecouponinqc:ouplecom




                                                                                                                                                                                                                                        ..
                                                                                                                                                                                                           Pull Apart Pretzel Crisps Recipe                               Low.sUQar Condiments, Hum
                                                                                                                                                                                                                                                                          hun ry..g,lcom




                                                                                                                                                                                                                                      r-a.... Crio,...J' r:o.~ (ij m>IIJIl,
                                                                                                                                                                                                                                                                                                                      Gluten Free Crackers Salt ..          Mllk-freePantry: Non-Dalr
                                                                                                                                                                                                                                                                                                                                                            mlrfreepanlry.eom
                                                                                                                                                                                                                                              .----- --
                                                                                                                                                                                                                                             a"""", San<it

Israeli Pretzel CrISps Shtuchlmwlltl           Pretzels, Cnsps&Snacks            Testo            Pretzel Cnsps Honey Muslard            Pretzel Cnspse Onglnal Gluten Fr                    Pretzel Cnsps anginal   P~           pretzel ensps Arctvves - The                    Pretzel Cnsp·s 7-Year Trademark Battle                                      Snyder"s Pretzel CrIsps Sea
worlooljuoaltacom                                                                                happy~dy.com                            target eo                                           bhg.cOI                                rvea .... ayballdil.com                                                                                                  worklopenloodfatls01




Pretzet Cnsps!!) Toffee Bark                          Gluten-Free PretzelCnsps I P                 Pretzel Cnsp Toffee Candy I Hollie's ..                        Pretzel Cnsps ChICken Recipe & ReView                      Snack Factory Pretzel Cnsps Only $1_00                           Snack FaclrxyOrganic PretzelCnsps                             IntervlewWlth Pretzel Cnsps
mylrfeltSlllmrs.com                                   specialtyfood.com                            hoIlieshotlbieswordpresscom                                    soclalealemag_com                                          bal\1ainblessinqs.com




Pretzel Crisps Get Madison Square                      Gluten Free Pretzel Chips                Pretzel Crisps at Harris Teeter                                     Pretzel Crisps!!) I Emily Re         Pretzel Crisps review, whll             Special DelivelY from Prel                Snack Factory Buffalo Wing                  Pretzel Crisps MiniS are Perlect Snacks
potatoproeom                                           gluO'locom                               thehatTO$teeterdeaJseom                                             em trrevoe..s tom                                                            t~emtll"l1a~ven    eom                    thejfl)eom                                  $lmpll$ticaly~eom




BIJOU-REVIEW Pretzel Cns                $t.OO off Pretzel Cnsps Coup                  YummY , low Calone Diet Fo.           Snack Factrxy Snracha & lnne Pretzel                                   Snack FactOfy«lPretzel Crisps-23               Another Pretzel CrISps Coupon I Buy t                      77 besl Rethink DIp Recipes I                  Pretzel Cnsps® ReVIeW - MISs
chlpreYiew.wordpress.com                happymoneysaver eom                           yummydierfoodcom                      youtubetom                                                                                                            momsnee<ltoknfHI.com                                       pinterest.com                                  missl'rugairnorrvn com




Jack "n Jill Crunchy Pretzel Cnsps In .         Sabra To Go Hummus with Pr.                   Snack Factory Pretzel Cns ..                                                                                                       MInis Onglnal Pretzel Cns                    Trademarks Take On New Importance in                                   Pretzel Crisps I The Freckled Foodle
                                                junkfoodb6Ol com                                                                                                                                                                                                                                                                                     frecldedIOCJtl", ..ordpresscom




Snack Faclrxy PretzelCns.              New Snack Factory Pretzel CrISps Coupon                        SnackFactoryPretzelCns              Pretzel Cnsps® I Emily Re                     PretzelCnsps                                    GarlIC Parmesan Pretzel Cnsp ChIC                     pretzel cnsps giveaway Ale                 Snack Factory Pretzel Cnsps Just $1
~roeerysho¢orfreeatthel   "rtc         hip2save.com                                                   ihe"rtkrOl)etcom                    e   rlyre~ie..s   co<                                                                         hos,eandtelll         com                                                                        ladysavongs.com




Dark cttocolate & Medrterr          Pretzel   Cnsp~    Toffee Bark            Pretzel Cnsps Just $.97 Per B              PrelZel Cnsps®" Serve Salty 0( Sweet                    Chocolate PeppermtntDipped Pr               Gfab Snack Factrxy Pretzel Crisps Just                                 chicken noodle soup                              Snack FactOfY Pretzel Crisps MiniS
taqurlosnet                                                                   /amolyfnendll'frugalli)"com                                                                        I<nelJdbll eeoolltom                        ..,k1IOfWIJgscorn




                                                                                                                                                                                                                                                                                                                            Only
                                                                                                                                                                                                                                                                                                                            $1.50
                                                                                                                                                                                                                                                                                                                              .1
                                                                                                                                                                                                                                                                                                                          Walgreens!




Pretzel CrispS® ReView - MISS Frugal Mommy                 Pretzel Crisps Review! IIIRevM!w IIISnack                      Snack Factory UPC & Barco                 77 best Rethink Dip Recipes            Pretzel Crisps and Cabot Cheddar                                          Walgreens Prelzel Cnsps Onl)' $t .5O                                     New $ 1 off Pretzel Crisps co
rnissl'rugal!nomrnyeom                                     ttllsnlhalWllholo..;aeom                                       upcrtemdbeom                              pioterest.eom                          eabotcheHeeoop                                                            beocomeaco-uponqueentOrl'l                                               queenbeecoupotlstom




Pretzel Crispsonly$98at             Pretzel Crisps. Chlpotle Chedda                   Pretzel CnspsGluten Free a            Chocolate Covered Pretzel                 Chocolate Covered Pretzel Crisp            Pretzel Crisps - Sea Salt & C                NatlOTlal Pretzel Crisps                  Prelzel Crisps the pretzels you can                   Pretzel Crisps Original Deli S
eoopon~8fI"I1a   corn               IJ""'Ml~OlISl!m8"'et   com                                                                                                        candyblog.net                                                                           OuflSsingalllhe .... ayeom                snowbords2s.!aMloresblo9spoteom                       oorpy-com




Snack FaclOfY Pretzel Crisps Coupon                    Pretzel Maidng deals on lin               Pretzel Crisps Sales -+ Coo         Another Pretzel Crisps Coupon I Buy            1               Prelzel CrispS® Rethink Your Prelzel                                   Snack Factrxy PretzelCris              Pretzel Crisps - Tuscan Th                    Snack Factory Pretzel Crisp
hip2sa~etorn                                           ouodea~babaeom                            ~saV1ngmom.eom                      momsneedloknfHI tom                                                                                                                   ~etllrI*rogefeom                       chiprev<e ..... wonlpres.stOrl'l             tl\etmpuo$l~eboJ)'eorn




                                              Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 53 of 54
sabra Hummus WIth Pretzel Cri                    PretzelCrrsps, t.Mrs - Calori         Pretzel   Crisp~   ReView and Giveaway               Taste Testmo Fun WIth Pretzel Cns               Pretzel Crisps Replaces Pr.         Pretzel Cnsps Snack Facto              Interview with Pretzel Crisps                                    MiOi Pretzel Cnsps I The Cell3C Pack
IIfocery.hll""teetercom                                                                whOSllidnolf1lnginllfeolfreecOfT1                    strongholdmomcom                                jezebelcorn                         rlndingOUlWlIynowcOfT1                                                                              cellllcpeckcom



                              $1 .00 OFF
                              Pretzel Crisps
                              aI?f SIZe bag of Pretzel Cnsps




SIOO on Pretzel Cnsps COupon'" $0_98                                Peppermint Pretzel Crisps              Pretzel Cnsps® - [)ell Style Pretzel                       PretzelCnspslTlleWorleyGIO                           Peppermint Pretzel Crisps I VeroOlca's                Pretzel Cnsps Only S.98 at Walmart                                    Pretzel Crisps Jalapeno Jack
hllppyrnoneYSllvercorn                                                                                     rockYfTIO\.IntainSllVUlgscorn                              worieylligcorn                                                                                            llIiangintheHVlngscorn                                                 hlqtJlllnnel




                                                      Deal!



                                          $1.63!
Party Size Snack Factory Pretzel Cnsps                                 Pretzel Snacks Dark Chocol               n   best Rethink DIp Recipe           Dart; Chocolate Peppermint Prel              Pretzel Cnsps only $0.99 al. .          Pretzel Crisps reVieW, while chocolate ...                  Pretzel Cnsps .. Cook WIth                Tastlnol RJlzMunchabiesPretze
thecouponillQcoopie.com                                                sho~lcom                                 pinteres1.com                          tarlletcom                                  couponeonnections.com                                                                                                                         yumyuckycom




Pretzel Cusps MiOis are Perfect Sna                   Pretzel Crisps Srirachaan            Snack FactOfY Pretzel Crisps 8-Counl                             Peppermint Pretzel Crisps I Veroolc             Pretzel Cnsps, Dar!( Chocolate CfUlCh               SnackFactOfYPretzeiCris                REVIEW Pretzel Crisps-                   Pretzel Crisps. GreallorOiPPInO
SlrnptlSticllllyt,v.1gCOfT1                                                                hip2111vecorn                                                                                                                                                        valuepalcorn                           chipre.,.;e,.,wor-dpreSllcortl           fl!fTlilyfrieod~fcOfT1




Pretzel Crrsps are a Greal                  Pretzel company Uses An              PretzeiCrispsSriracha&L                   Sriracha & Lime Pretzel Crisps                Snack FactOfY PretzelCris              Garlic Parmesan Pretzel Crisps REVIEW                  Pretzel Crisps I Chip ReView           SNACK FACTORY I Garlic                   Pretzel Crisps, Honey Mus
                                                                                 taquitosnet                               theJ1Qcom                                     ihellrt'<rC>gel'"com




                                            J)fetzelcrisps                       REVlEW- PretzelCfisps-Everything                            Pretzel Crisps White Chotolat             Minis Original PrelZelCris           190 besl Rethink Sweet R              RevieW" Snack FactOfYCaram                 Pretzel Crisps Just $1 Per               Dar!( Chocolate & Pepperml
                                            PIOterestcom                         ch,r;>reVlewwordpresscom                                                                                                                   ponterestcom                          thellllcom                                 IhellrtlrrD\lel'"com                     lt1eo fllcom




77 best Rethink Better-ror
pinterestcom




                                   Help      Send feedback        Privacy        Terms




                                      https:llwww.google.com/search?q=pretzel
                                      +crisps&num= 1OO&tbm=isch&tbo=u&source=univ&sa=X&ved=2ah U KEwif91 H-5p_ eAhWk60M KHd 11 D6QQsAR6BAg
                                      AEAE&biw=1920&bih=964




                                                   Case 3:17-cv-00652-KDB-DSC Document 43-8 Filed 10/29/18 Page 54 of 54
